 In theMatter-Of PHELPS DODGECORPORATION,A CORPORATIONandINTERNATIONAL UNION OF MINE, MILL AND SMELTER WORKERS,LOCAL No. 30Case No. C-500.Decided January 16, 1940CopperMining,Milling,Smelting,Refining,and Fabricating Industry-Interference,Restraint,and Coercion-EmployeesstrikeoccurringbeforeeffectivedateofActand continuing thereafter is a current labordisputealthough strikers' jobs had been filled prior to effective dateofAct; strikers therefore retained status as employees entitled to protec-tion ofAct-Discrimination:refusal after effective date of. Act. to reinstate 38employees who went on strike prior to effective date of Act and refusal to hire2 former employees because of union membership and activities ; policy ofexcluding from employment union., adherents evidenced-by segregation of em-ployeeswho were union members, espionage, statements in inter-office cor-respondence, and statements of employment manager to strikers seeking rein-statement ;mass application by strikers for reinstatement held to be sufficientapplication ; allegations of, dismissed as to 5 former employees refused employ-ment-Regular and Substantially Equivalent Employment:held not to havebeen obtained where relative size of new employer's business reduces likelihoodof continuity and security of employment, and where seniority rights and con-tinuous service records have'beenlost-Reinstatement Ordered:for 37 strikersand 2 former employees-BackPay:'awarded from 'date upon which all mighthave been reinstated to status of working employees.Mr. David Persinger,for the Board.Ellinwood cfi Ross by Mr. Dennison KitchelandMr. William A.Evans,of Phoenix, Ariz., for the respondent.Mr. Henry J. Fox,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed on June 7, 1937, andDecember 30, 1937, respectively, by the International Union of Mine,Mill and Smelter Workers, Local No. 30, herein called the Union,the National Labor Relations Board, herein called the Board, byTowne J. Nylander, Regional Director for the Twenty-first Region(Los Angeles, California), issued and duly served its complaint dated19 N. L. R. B., No. 60.547 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 10,1938, againstPhelps Dodge Corporation, New YorkCity, herein called the respondent; alleging that therespondent hadengaged inand was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) andSection 2(6)and(7)of the National LaborRelationsAct, 49Stat. 449,herein called the Act.With respect to the unfair labor practices the complaint,in sub-stance, alleged that : (1) by itsrefusalto reinstatecertain specifiedindividuals employedat itsCopper Queen :Mine, Bisbee, Arizona,because they had joinedand ,assistedthe Unionand engaged in con-certed activities with other employees for thepurpose of collectivebargaining and othermutualaid and protection, the respondent diddiscriminate and is discriminating in regard to theirhire and tenureof employment and did thus discourageand is thus discouragingmembership in the Union;and (2)by its failureto reinstate saidindividuals, the respondentdid interferewith,restrain,and coerceits employeesand is interferingwith,restraining,and coercing itsemployeesin the exerciseof the rights guaranteed in Section 7 ofthe Act.The respondent filed an answer, dated January 20, 1938, admittingin part and denying in part the allegations of the complaintconcern-ing its business," denying that the alleged unfair labor practices af-fect commerce, and further denying that it had engaged in or wasengaging in the alleged unfair labor practices.On January 10, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the respondent, theUnion, and the Employees' Association.Pursuant to notice, a hearing was held in Bisbee, Arizona, fromJanuary 27 through February 3, 1938, before Thomas H. Kennedy,the Trial Examiner duly designated by the Board.The Board andthe respondent appeared by counsel and participated in the hearing.Officials and members of the Union were present and testified, butotherwise the Union did not participate in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses. and tointroduce evidence bearing on the issues was afforded to all parties.During the course of the hearing, by'stipulation between counsel forthe Board and the respondent, the complaint and charge were amendedby the addition of one name.Upon motion of counsel for the Board,corrections were made in the names listed in the complaint.At the commencement of the hearing the counsel for the respondentfiled six written motions to dismiss the complaint on the groundthat it was insufficient.The Trial Examiner severally denied them.1 See Section I,infra. PHELPS DODGE CORPORATION549The rulings in respect thereto are affirmed.At the close of theBoard's case and again at the conclusion of the taking of testimony,the respondent made nine different motions to dismiss the complaintas to various individuals and in its entirety.The Trial Examinerdenied these motions.We affirm his rulings only so far as they areconsistent with the findings, conclusions, and order, hereinafter setforth.2Upon motion of counsel for the Board, the Trial Examiner dis-missed the complaint as to Bert Bethel, T. N. Curtis, and John J.McKelvey.At the conclusion of the hearing, upon motion of counselfor the respondent, with acquiescence of counsel for the Board, theTrial Examiner dismissed the complaint as to Earl Worden.Duringthe course of the hearing the Trial Examiner 'made several otherrulings on motions and on objections to the admission of evidencebesides those already considered.The Board has reviewed all theserulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On March 16, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe Act, and recommended that the respondent be required to ceaseand desist from such practices and to offer reinstatement with backpay to 38 persons and back pay alone to 7 persons found to havebeen discriminatorily refused reinstatement.On April 2, 1938, therespondent's exceptions to the Intermediate Report and to variousrulings of the Trial Examiner were docketed.On April 1, 1938, the respondent requested permission to file abrief and for oral argument.Pursuant to notice, a hearing was heldbefore the Board on May 5, 1938, and July 20, 1939, in Washington,D. C., for the purpose of such oral argument. In each instance therespondent was represented by counsel but the Union did not appear.On January 11, 1939, counsel for the Board and counsel for therespondent, with the consent of the Union, entered into a stipulationrelating to certain pay-roll data.The stipulation is hereby madepart of the record.The Board has considered the exceptions to the IntermediateReport and the brief filed by the respondent and, save as consistentwith the findings, conclusions, and order hereinafter set forth, findsthem to be without merit.2The Trial Examiner subsequently recommended the dismissal of the complaint as to cer-tain of the individuals included in. these mollens.283030-41-vol. 19--36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT'Phelps Dodge Corporation is a New York corporation with itsprincipal office in New York City. The business of the respondent andits subsidiaries comprises operations in the copper industry, whichinclude mining, milling, smelting, refining, and fabricating.Goldand silver are also recovered from the respondent's ores. In additionto marketing copper in refinery shapes, copper and copper alloys arealso marketed in the form of products fabricated by a subsidiary.The respondent conducts its copper-mining operations at Bisbee,Jerome, Ajo, and Morenci, all in Arizona.' It operates smeltingplants at Douglas, Clarkdale, and Clifton, Arizona.A- whollyowned subsidiary of the respondent, Nichols Copper Company, is en-gaged in both smelting and refining at Laurel Hill, New York City,and in refining at El Paso, Texas. In addition to refining the re-spondent's production, the Nichols Copper Company carries on a cus-tom business, including both purchase and treatment of ores, blister,and scrap.Another wholly owned subsidiary of the respondent, Phelps DodgeCopper Products Corporation, operates fabricating and manufactur-ing plants located at Bayway, New Jersey; Fort Wayne, Indiana;Yonkers, New York; and Los Angeles, California. Products of theseplants include a great variety of copper and copper-alloy manufac-tures.Other activities of the respondent and its subsidiaries includethe operation -of a coal mine at Dawson, New Mexico, a railroad be-tween Jerome and Clarkdale, Arizona, and the operation and main-tenance of 'general merchandise stores and other services in thelocalities in which its mining properties are situated .5The proceedings in this case are concerned only with the respond-ent's Copper Queen Branch, Mines Division, situated in the WarrenMining District at Bisbee, Arizona.In 1936 the Copper Queen Branch, Mines Division, hereafter re-ferred to as the Mines Division, produced 795,946 dry tons of ore.Of this, 785,061 tons of copper smelting ore were shipped to the8Most of the facts in this section are derived from stipulations between counsel and theRegistration Statement,signed May 24, 1937, filed by the respondent with the Securities andExchange Commission.IThe Montezuma Copper Company and the Compania Minera de San Carlos, S. A.. both inMexico, are mining companies owned by the respondent.8Among these subsidiaries are the following utilities:Ajo Improvement Company,WarrenCompany, The Morenci Water Company, and Upper Verde Public Utilities Company,all doingbusiness in Arizona ; Mercantile corporations:Phelps Dodge Mercantile Company, doingbusiness in New Mexico and Arizona,and New Cornelia Cooperative Mercantile Company,doing business in Arizona;and the Cochise Publishing Company, Bisbee,Arizona. PHELPS DODGE CORPORATION551smelter of the Copper Queen Branch, Smelter Division, located atDouglas, Arizona ; 10,453 tons of basic sulphide ore were shipped tothe smelter of the American Smelting and Refining Company situatedin El Paso, Texas; and 432 tons of'silver-lead ore were shipped to therefinery of the Nichols Copper Company, also located in El Paso,Texas.Of the 967,249 dry tons of ore produced by the Mines Di-vision in 1937, 200 tons of silver-lead ore were sent to the NicholsCopper Company Refinery at El Paso, Texas, while the rest was sentto the smelter at Douglas, Arizona.In the course of its operations at the Mines Division in 1936, therespondent used 593,347,000 cubic feet of natural gas, purchased fromthe El Paso Natural Gas Company and transported by pipe line'fromthe State of New Mexico. In 1937 it obtained 698,959,000 cubic feetof natural gas from the same source.There were shipped in fromoutside of Arizona 22,841 and 37,177 barrels of fuel oil in 1936 and .1937, respectively, for use in the operations of the Mines Division.On June 7, 1935, there was a total of 941 men on the Mines Divisionpay roll, while on January 1, 1938, there was a total of 1,414employees.All of the ore produced at the Mines Division ultimately finds itsway into interstate commerce.The basic sulphide ore and the silver-lead ore, constituting about 1 per. cent of the ore mined by the Di-vision, are shipped directly in interstate commerce to smelters andrefineries at El Paso, Texas.The remaining ore produced .by theMines Division is sent first to the respondent's Copper Queen Branch,Smelter Division, at Douglas, Arizona.Ores are also received at thissmelter from mining companies, owned by the respondent, located atMorenci and Ajo, Arizona, and in Mexico.The entire output of theDouglas Smelter is transported in interstate commerce to the refineryof the respondent's wholly owned subsidiary, Nichols Copper Com-pany, at El Paso, Texas, where it is converted into various copperand copper-alloy products.Thus, although the ore produced by theMines Division may lose its identity, the record clearly establishesthat it all moves in interstate commerce.The products of the ElPaso refinery are shipped to the various branches of the Phelps DodgeCopper Products Corporation, located in New York, New Jersey,Indiana, and California, as well as to other purchasers.At the vari-ous branches of the Phelps Dodge Copper Products Corporation, thecopper, together with that shipped in from the refinery of the NicholsCopper Company located at Laurel Hill, New York, is manufacturedinto a large variety of products which are then sold, distributed, andshipped in interstate commerce.During the course of the conversionof the ore into copper products at the smelter and refinery, it ismingled with other ores and treated with substances which have beenshippedin interstate commerce..1 j, 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATION INVOLVEDInternationalUnion of Mine, Mill and Smelter Workers, LocalNo. 30, is a labor organization affiliated with the Committee for In-dustrialOrganization," admitting to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESA. Background of the unfair labor practicesIn 1933 the Union was organized at Bisbee, Arizona, and securedsome membership among the employees at the respondent's CopperQueen branch.On about June 1, 1935, most of the union men wereworking in one section of the mine known as the Cole shaft, wherethey had been segregated by the respondent.The respondent deniedthe fact of segregation, but it is evidenced incontrovertibly by thefirst paragraph of a letter dated June 10, 1935, from P. G. Beckett,vice president and general manager in Bisbee, to Louis S. Cates, pres-ident of the corporation, located in New York City.The letterstates, "Last week at Bisbee the Mine Department sent over. to theCole Shaft four or five non-union men to fill vacancies in that mine.As you know, the personnel of the Cole Mine is largely union, as wehave tried to segregate the union men there."On about June 1,, 1935, eight non-union men were transferred towork in the Cole shaft.Friction developed between the union andnon-union workers.Thereupon, several union members pursued acourse of conduct which endangered the comfort and, to some extent,the-safety of the non-union men.The latter made complaints to themanagement concerning the conduct of the union men.The manage-ment investigated the complaints and on June 6, 1935, dischargedeight union members working in the Cole shaft.?These discharges,which occurred prior to July 5, 1935, the effective date of the Act,'are not in issue under the pleadings, and we make no findings withrespect to them.On June 7, the day following the discharges, the union officerscalled a meeting to advise the members of the discharges and todetermine the Union's course of action.The consensus of ,opinion atthis meeting, as described by William Day, one of the eight dischargedunion employees, wasThat the time had come that something had to be done imme-diately.We couldn't stand for this slaughter . . .They are"NowCongress of Industrial Organizations.7The followingindividuals included inthe complaintas allegedly having been subse-quently discriminatorily refused employment by the respondent were among these eight:William M. Day and Levi Crandall. PHELPS DODGE. CORPORATION553canning men in groups, and it was a matter of a very few daysuntil all union men would go in the same manner.The meeting closed with a virtually unanimous vote in favor of astrike to be effective from the following Monday morning, June 10.On June 10, 1935, the strike commenced and a picket line was-formed.A number of union members and sympathetic non-union-men, constituting somewhat less than 10 per cent of the respondent's-950 employees, went out on strike.The mine was not closed but con-tinued to operate on a curtailed basis for several weeks until itresumed normal operations.By June 28, 1935, all the strikers' jobshad been filled."On August 9, 1935, the Union made an application for the rein--statement of the strikers and the men discharged on June 6, 1935.,On this occasion, the respondent refused to reinstate any of thestrikers on the ground that their jobs had been filled.On August-23, 1935, a similar request was made by representatives of the Unionand a similar reply was given by the respondent."On August 24, 1935, the Union officially terminated the strike, andthe picket line disbanded.In the period from August 24, 1935, until- the date of the hearing, a number of the strikers made individualapplications for reinstatement, but none -of them was reinstated.B. Refusals to reinstateThe record establishes. beyond question that the respondent was:actively opposed to the Union from a period antedating the strike.Counsel for the respondent and counsel for the Board ' stipulatedinter aliaand we, find " . . . that just prior to and during theprogress of the strike,- respondent corporation had the Local undersurveillance, but . . . that that -surveillance was discontinued a fewmonths after the strike was concluded and has not been recontinuedat any time since."By virtue of its espionage, immediately prior to the strike, therespondent was enabled to prepare for it.After gauging the prob-able effectiveness of the strike the respondent determined, to resistany effort at settlement and, to use the opportunity it afforded toeliminate permanently the Union from its plant.On June 10, 1935,the day the strike began, P. G. Beckett, the respondent's vice presi-dent and general manager at Bisbee, Arizona, wrote Louis S. Cates,sMurray A.Bateman, the respondent's employment manager, testified that within thefirst week after the strike commenced a few of the strikers abandoned the strike andreturned to work.However,he named only Owen Western.The respondent does notcontend that any of the other strikers were ever reinstated.That these requests were considered by the respondent to be applications for reinstate-ment of the strikers is admitted by the respondent in its brief wherein it states that therequests were refused because "their jobs had been filled." 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent's president in NewYork City,a' letter which states inpart:I am sorry, of course, that this thing [strike] has come about,,but, honestly, I feel that it had to come sometime and our unionfriends are so deplorably weak at the present time that it mightjust as well come now as later. For some time their feeling has.been that they might just as well try and pull a strike as continueto lose out in the way they have: been doing and finally get sunkwithout making a little "play" first.It is never wise, of course, to under-estimate these things, but.at the present writing it does not look very. serious. I presume,the next move will be that the union men will holler for helpfrom somebody and want arbitration, which we shall decline.Murray A. Bateman, the respondent's employment manager who,had full authority over the employment of workers subject only to,general policy instructions issued by his superiors, testified, and wefind, that about a week after the commencement of the strike he was.instructed by Captain Hodgson, manager of the mines, to "go slow"'on reinstating any of the individuals who had gone on strike andwho had appeared on the picket line.Bateman further stated thatthis instruction was never altered.On August 6, 1935, a few days prior to the Union's unsuccessfuleffort on August 9, 1935, to obtain reinstatement of the strikers, P. G.Beckett again wrote a letter to Louis S. Cates. The second paragraphreads:The State Federation of Labor people had a meeting in Tucsonthe other day, as per the enclosed clipping. I understand that.a Federation committee of local people, some of them Douglasboys, has been appointed to see the management and find outif they can act as conciliators, etc.They will, of course, be toldthat there is no way that they can help.Evidence of what occurred at the conference of August.9, 1935, iscontained in a comprehensive memorandum, dated August 10, 1935,written by H. C. Henrie, assistant manager, to P. G. Beckett.Henriereported,inter alia,that "Mr. Barkdoll advised the committee thatit would be impossible to reinstate these men who had quit the serviceof the Company. Their jobs had been filled and the present workingforce would not stand for their being reinstated."Henrie furtherdisclosed that later in the meeting, "We again advised the committeethat the men who had quit could not be reinstated."As we have already indicated, on August 23, 1935, a group appli-cation for reinstatement of the strikers was again made by the Union. PHELPS DODGE CORPORATION555The discussions which took place are described in a memorandumdated August 24, 1935, written by H. C. Henrie, who represented therespondent at the conference, to P. G. Beckett.In his memorandum covering the conference of August 23, 1935,Henrie relates,inter alia:Mr. Potter 10 then inquired what the Company could do tosettle the present trouble, and stated that if the men who stillremained in the District were put back to work the strike couldbe settled.I advised the Committee that two conferences had been held onthis matter ...The position of the Company as outlined in thetwo former conferences had not changed, and there was nothingnew to add on the subject.The news of the termination of the strike on August 24, 1935, wasannounced to Beckett in the form of a postscript attached.to Henrie'smemorandum of the same date.- The postscript reads as follows:AUGUST 26, 1935.The Bisbee Miners' Union on Saturday, August 24th, voted to-terminate the present strike.The vote, which was by secret ballot, resulted in thirty votes forterminating the strike and ten votes for continuing.We may experience a little difficulty from some of the menwho will seek reinstatement, since I am advised that the Officersof the Union told their members at Saturday night's meetingthat many of them would be re-employed by the Company.The local Union has advised the International Officers that thestrike has been terminated.Other evidence of the respondent's studied discrimination againstthe strikers is found in the notations regarding their strike activitiesmade by the respondent on their individual employment cards. Thesenotations were typewritten upon the employment records of all ex-cepting a few of the individuals involved in the complaint. In over25 cases there is a notation to the effect that the employee appeared onthe picket line.A few samples of the notations follow.112Walked out when strike was called-Whole family also-Wason picket line all during strike-Arrested for beating up LarryKuder.10William Day, Dave Lytle,and A. B. Potter represented the Union.11 The evidence concerning espionage was developed at the hearing when Henrie wasconfronted with this memorandum as well as certain telegrams dated August 25, 1935,announcing the cessation of the strike."They appeared on the respective employment cards of Grover D. Windsor,Clyde Bige-low,William Henry Bigelow, William H. Windsor,William Edward Sharp, and H. D. Edge_ 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalked out when strike was called and picketed, as well didhis wife.Walked out when strike was called-Was on picket line as wellwas his wife and mother.Walked out when strike was called-with all the rest of thefamily-Was on picket line through strike.Did not report for work when strike was called-bad actoron picket line.Walked out when strike was called and he and wife picketedall during strike.Bateman, the employment manager, explained that he noted theemployees' appearance on the picket line solely for the purpose ofdropping them from the pay roll. The notations on the cards recordedabove controvert this explanation since the ascertainment of the factthat the striker had left his employment did not require the detailednotations of the individual's and his family's strike activity as recordedabove.We find that the respondent compiled a permanent record ofthe strike activities of its employees and utilized it as a "blacklist"in excluding the strikers from its employ.The record is replete with anti-union statements attributed byapplicants to Bateman.According to the applicants, in these con-versations, Bateman assigned their concerted strike activity as thereason for denying them reinstatement.We shall describe only someof the conversations.Montague Reed, one of the strikers, testified as follows: Duringthe course of the strike, on June 21, while calling for his pay check,he encountered Bateman who inquired whether he had removed hisclothes from the locker room.Reed responded, "No, I haven't.Thestrike isn't over yet and I haven't moved them."'Bateman there-upon advised Reed, "Well, we want you to clean them out becauseas far as you fellows are concerned the strike is never going to beended for you."Bateman admitted that he requested Reed to emptyhis locker but denied making any remarks -relative to the strike.Jesse Edge, a striker, testified to the following effect: He called forhis pay slip in Bateman's office on about June 22, 1935.Upon thisoccasion Bateman asked him why he did not return to work.WhenEdge responded that he "was out on strike," Bateman informed himthat if he did not go back he would never work for the companyagain.This conversation was not denied by Bateman other than byits inclusion under Bateman's general denial that he never made anystatements to strikers pertaining to the Union or the strike.William Day testified to the effect that by August 21, 1935, theUnion realized that it was doomed to defeat and sought to put themen back to work. Early on that morning, according to Day, about PHELPS DODGE CORPORATION55725 or 30 pickets gathered behind a similar-sized group of applicantsat the employment office.The following excerpts from the recorddescribe Day's version of what then transpired :Q. And Mr. Bateman, you say, came out onto the platformand said what?A. He said, "Is there any miners here?"Q. Did anyone reply?A. I was the first man that spoke up. I says, "Yes, quite abunch of us.How about a job?" He says, "Nothing doing."Irving Caldwell was standing by the side of me.He was aminer ; he was a, striker.He says, "What about my job ?" Andfrom that it was repeated on up.They was kind of in a line onthe outside of the young kids there.We call them "rustlers."Q. In other words, the crowd was of two groups : The rustlersclose to the porch, and the pickets behind them away from theporch?A. The pickets were on the outside of the crowd that come upthere to rustle.Q. I see.A.What you might say, in the same group.However, theywere closest.Q. And others called out, "What about my job?"A. A good many others called and says, "What about my job?"It was repeated.right on around.Q. Did Mr. Bateman make any reply?A. He says-shook his head.He says, "There's nothing do-ing."He says, "You fellows will never work for the PhelpsDodge Company again." I says, "Wait a minute! Now, justwho do you .refer.: to,, as `You_fellows' ?"He turns _,back _ to.,meand he says, "You strikers."Q.Was anything further said?A. Yes. I said, "Well, you must have told I. V. Pruitt [sheriffof Cochise County] that.He has informed two or three timesthe boys that we could never go to work again."Q. Did Mr. Bateman make any reply?A. He said, "I never told Pruitt that, but," he says, "I'm tell-ing you," just in about that tone of voice.That portion of Day's testimony which attributes to Bateman thestatement that the strikers would never work for the respondentagain was corroborated by the testimony of four other witnesses, allstrikers, who were present on that occasion.On the other hand Bate-man's denial finds some support in the testimony of W. H. Crane,Irvine Earl Newton, Earl Herbert, and W. E. Simpson. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDSimpson admits that he heard someone shout,"How about my job?"but testified that Bateman made no answer thereto.Crane was hired by the respondent on August 22, 1935.His test-'mony is so vague and unrelated to the facts that we can give it nocredence whatsoever.Newton testified that he was hired on August 22 and was notpresent on the preceding day.His testimony in other respects is alsounconvincing.If we are to credit this witness' testimony concerningthe date of his employment,then his testimony regarding the August21 incident is of no value since he would not have been present.Herbert, the last witness who substantiated Bateman's denial ofthe statement allegedly made on August 21, 1935, was employed onSeptember 25, 1935.He testified that he"rustled"on August 21,1935.When asked how he recalledthe date, August21, 1935, hegave the following explanation at the bearing:Q. How do you remember the exact date although you don'tremember any other dates except the one on which you got yourjob ?A. That was the first time I really got in to talk with Mr.Bateman, and I went home and talked to the wife, and she said,"Well, remember it.We might want to refer to it."Q. Your wife suggested that you remember that date?A. Yes.Q. Did she say why you might want to refer to it?A. No, not exactly.This witness testified also that on August 21, 1935, he preceded Bate-man into the employment office. Thus it is possible that Batemanmight have made the controverted statement in the brief intervalwhich elapsed before he followed the witness into the. employmentoffice.Lester F. Bethel testified that about 5 days after the strike endedhe spoke to Bateman about a job. Bethel claims Bateman said that'"the company had never expressed themselves as to what they weregoing to do with the striking men." Bethel testified that he re-turned to see Bateman in December 1935 and that on this occasion,Bateman remarked, "You have an outstanding record, signed byHarry Lavender,but I cannot make no exceptions in your case."Bethel further testified that in-May 1936 he met Bateman in thebus waiting room in Lowell and that in response to his query Bate-man advised him that union men were not yet being hired..Frank Peterson testified as follows : About a week after the strikewas over he solicited a job from Bateman. In reply to Bateman'sinquiry,Peterson admittedthat he hadserved on the picket line. PHELPS DODGE CORPORATION559Thereupon he was told that "the company hadn't decided yet whatthey was going to do with us fellows."Martin Vaclav testified that in the latter part of August within.a week after the strike ceased Bateman answered his request for ajob by saying, "that there wag no need for me to come up therebecause he couldn't give me a job because I was one of the menthat come out on strike."Anson Perry Windsor. testified that Bateman denied ' his applica-tion for employment in either the last part of August or the firstpart of September 1935.Windsor claims that Bateman told himthat "there wasn't nothing for me, or `any of my kind,"' and thatBateman's explanation of this latter remark was that they had taken:a too important part in the strike.Joe Henry Dunkerson testified that his efforts to obtain employ-ment with the respondent several days after the strike met withfailure.He claims that Bateman told him that he had no chancefor a job and that they had done nothing about the strikers yet.Paul Amaro testified to the following effect: He sought employ-ment from the respondent in the first week of September 1935. Bate-man advised him that "he could not consider a job for me or anyother striking miner."William Graham testified as. follows : In the first week of Septem-ber 1935, he asked Bateman if there was any chance of going towork for the respondent.Bateman replied that "the committee hadto pass on all of the men that were hired, and the committee wouldnot pass on any man that came out on strike." Bateman did notgive any particulars concerning the committee to which he referred.Clyde Bigelow testified that in September 1935 he requested em-ployment from Bateman and was refused on the ground that "theyhadn't reinstated any of the striking miners yet."Clyde Bigelowtestified also that he made another unsuccessful effort to get a jobfrom Bateman in December 1936. The following excerpt from therecord describes Bigelow's account of what was said :Q.What did you say to Mr. Bateman at that time?A. I asked him if I could get a job now, and he said, "What?Back again?" I said, "Yes."He said, "Well, you're a gluttonfor punishment." "Well," I said, "What have they decided todo?" "Well," he said, "we ain't going to reinstate any of themen." "Well," I said, "Will there be any use of me rustlingagain?"And he said, "No."Edgar Lewis Hargus testified as follows : Sometime in the lastpart of October or in November 1935 he applied to Bateman for ajob.In response to his query, "How's the chance to go back to 560DECISIONSOF NATIONALLABOR RELATIONS BOARDwork?"Bateman replied, "The company will never hire you, Ed,or none of the fellows that was on strike or on the picket line."Vernon Dell Curtis testified as follows : In October or November1935 he inquired of. Bateman, "How's the chance to go to work? Itspretty tough bucking relief."Bateman's only response was, "There'sno chance of the likes of you to get a foothold in this camp again."He happened to meet Bateman in a recreation place in the summerof 1936. In"reply to his request for a job, Bateman answered, "In300 years we will give you fellows a job again." Bateman admittedmaking this statement but explained that he was not on duty at thetime and that he does not always speak in a serious vein in hisconversations.Frank Erkkila testified that about November 1, 1935, Batemananswered his application for employment with, "Well, you were inthe picket line, weren't you ?"Wilfred Davis Mortenson testified that the last of November or thefirst of December 1935, his request for a job.-was refused by Bateman,who said, "Mortenson, if you want a job you will have to go to aunion camp to get it.-There is nothing in Bisbee for you."Henry Waters testified that in December 1936 he asked Batemanfor a job and that Bateman told him that "he couldn't do a thing forme" and that "you just as well go to a union camp."The foregoing statements which the above witnesses attributed toBateman, with one exception already noted, were denied by Batemaneither specifically or under a general denial that he had ever maderemarks of that nature.We do not credit his denial for variousreasons.First, a large number of witnesses whose credibility we haveno reason to doubt testified to statements of the same tenor made by.,:,;.himon different.. occasions in. response -to.requests for employment.Second, the statements attributed to Bateman are consistent with andexplained by the respondent's determination to deny reinstatement tostrikers, as revealed by other evidence heretofore discussed.Finally,consideration of all Bateman's testimony does not impress us with itsreliability.For instance, he testified that he was ignorant of thepolicy of segregating union members in the Cole shaft just prior tothe strike.Since the evidence established the existence of that policy,it seems unlikely to us that the respondent's employment manager,whose duties involved the handling of personnel problems, would beunaware of the policy. In view of the respondent's admitted acts ofespionage and detailed records of strikers' activities, the same con-clusion applies to Bateman's assertion that he possessed only slightinformation concerning who were members of the Union.Uponall the evidence we find that Bateman did, in substance,` make thestatements ascribed to him by the complaining witnesses. PHELPS DODGE CORPORATION561Montague Reed spoke to Keith Davey in June 1936 when Davey wassubstituting as employment manager while Bateman was on vacation.Reed testified and we find as follows with respect to a conversationthat took place in a bar at Brewery Gulch : He asked Davey "If therewas any chance of going to work for the Queen again," stating "ifthere was I would come and rustle."Davey replied that "there neverwas any chance for me to come back there and go to work and noother fellows that was out on strike."Davey did not testify at thehearing.W. M. Day testified that on December 8, 1937, he applied for a jobfrom J. G. Berlendis, employment manager who replacedBatemanabout August 1, 1937.Day testified to the followinginterview :"Well," he says, "did you ever work for the Company before?"I says, "Yes, I worked quite a few years for the company.""I know that you have got my record and there is no use in goinginto any delay or anything of that kind. I have worked hereand we had a little trouble here in 1935, and I come out on strike."I says, "Of course, you have that record and I have not beenable to get back to work, but," I says, "do you fellows aim tohold that against me?""Well," he says, "I don't know whether we do or not."But hedidn't tell me to come back.That the respondent's hostility to the Union was notaltered . orabated during the years succeeding the strike is evidenced by 'corre-spondence in July 1937 between the respondent's officials concerning anew organizational campaign of the Union.On or about July 13,1937, the union organizers handed out literature outside the respond-ent's gates.The respondent's attitude toward this development isreflected by the following letter written by H. M. Lavender,generalmanager :AIR MAILJULY 14, 1937.Mr. L. S. CATES,President, Phelps Dodge Corporation,40 Wall Street, New York, N. Y.DEAR MR. CATES : Yesterday, Tuesday, near the entrance to theJunction and Campbell Mines were groups of C. I. O. distributinghand-bills, a sample of which is enclosed.Some of these dis-tributors were former employees of Phelps Dodge who went onstrike in 1935 and were subsequently employed by the Shattuck-Denn.Whether any outside organizers were present has. not yetbeen determined. 562DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe incident in itself is unimportant except that it shows xchange in tactics.While literature of a similar nature has been,previously distributed in the Bisbee District, this marks the firsttime since 1935 that they have attempted solicitation on or adjoin-ing Phelps Dodge property. The thought occurs that the C. I. O.is attempting a "Ford Demonstruction" [sic] in the hope that wewill counter with some aggressive measure which would give thema wonderful opportunity to cry "oppression" and appeal to theN. L. R. B. for a hearing, which would be granted without ashadow of doubt.We have instructed our watchmen to ignorethese groups so long as they stay outside the company fencedproperty and are cautioning the employees to likewise ignorethem.This, I think is the most effective measure and will be ourpresent policy if the C. I. O. continues their propaganda.We are hopeful that any open conflict can be avoided but thesituation in the District is such that a clash between the twogroups might occur at any time. I was told, confidentially, thata showdown is inevitable between the Union and Shattuck-Deem.The 3rd of July night shift was turned back at the collar of theDenn Shaft by the leaders and this and other acts indicate thatthe Union may at any time insist upon a closed shop with check-offwhich I am told will not be granted.I am not alarmed over this latest move but am simply passingit on for your information.Yours very truly,HML-BEncl.General Manager.A few dayslaterLavendersent the followingletter to Cates withrespect to the same incident:AIR MAILJULY 17, 1937.Mr. L. S. CATES,President, Phelps Dodge Corporation,419Wall Street, New York, N. Y.DEAR MR. CATES : I am enclosing herewith a copy of the latesthandbill passed out at the gates of the Junction and Campbellshafts, yesterday, Friday afternoon.Shuper, state organizer forC. I. 0., is in charge of these men who again,resumecl distributionof this literature.About eight men were stationed near the Junc-tion gate and four at the Campbell.We will continue our policy of ignoring il:eir presence as long asthey stay outside the property fence, and will attempt to have PHELPS DODGE CORPORATION563the men and authorities do likewise.As before explained,it is sovery evident the objective they are asking that we are determinednot to play into their hands.We have reviewed the evidence relating to the respondent's attitudetoward the Union and its adherents who participated in the strike.There remains for consideration the questions of whether or not therewere jobs available for the strikers 13 after the strike and, if so, whetherthe strikers were denied reinstatement for discriminatoryreasons.Of the 45 named in the complaint as discriminatorily deniedreinstatement by the respondent, all except 914 had atsome timeworked for the respondentas miners ormuckers.If the respondentwas hiring muckers andminers atthe time the 45 weredenied rein-la The respondent in a stipultion,dated January 11, 1939, provided the following statis-tics relative to its pay roll.On August 9, 1935,there were 1,012 persons on the pay rollof the Copper Queen Branch,Mines Division.Between August 9, 1935,and January 27,1938, the date of the hearing,the respondent experienced the following pay-rollfluctuations :NumberMonthhiredNumberleavingAugust 1935 (from 9th on) ---------------------------2469September 1935-------------------------------------3553October 1935----------------------------------------5622November 1935--------------------------------------2711December 1935--------------------------------------2716January 1936---------------------------------------6322February 1936--------------------------------------31IllMarch 1936-----------------------------------------4516April 1936------------------------------------------5624May 1936 ------------------------------------------9518June 1936------------------------------------------4535July 1936-------------------------------------------7436August 1936 ----------------------------------------11244September 1936-------------------------------------13267October 1936----------------------------------------7842November 1936--------------------------------------7036December 1936--------------------------------------7530January 1937---------------------------------------14575February 1937--------------------------------------14466March 1937-----------------------------------------12753April 1937------------------------------------------14657May 1937-------------------------------------------16659June 1937------------------------------------------14662July 1937 ------------------------------------------6861August 1937 ----------------------------------------10985September 1937 -------------------------------------87137October 1937----------------------------------------22370*ovember 1937--------------------------------------1982December 1937--------------------------------------9186January 1938 (to 27th) ------------------------------1636Totals---------------------------------------- 2,2491,891The net gain in the number of employees as a result of the turn-over between August 9,1935, and January 27, 1938. the date of the hearing,amounted to 358.Of the total num-ber of 2,249 occasions on which persons were hired,approximately 1,800 were hired eitheras muckers or miners.Only about 475 of these miners and muckers were listed as havingprevious experience in the respondent's service.Out of the total of 1,891 persons wholeft the respondent's employ, approximately 1,400 were either muckers or miners.14 These are J. P. Foley, E.A.Curtis,George Gerhardt,William E. Sharp,MichalMihelich,P. C. Lytle,Jesse Edge,J.M. Morris,and Herschel J. Montgomery. 564DECISIONS OF NATIONALLABOR RELATIONS BOARDstatement it is clear that at least 36 of them could not have beenrefused employment because of any lack of experience.The ninewho had not previously worked for the respondent as miners ormuckers had apparently been employed at jobs requiring greaterskill.15Inasmuch as employees are often hired as muckers andare later advanced to more skilled employment, and in view of thefact that there is a considerable amount of interchange of positionsamong the respondent's employees, as manifested in the work historyof the employees involved in the complaint, we find no reason tobelieve that persons engaged in the type of work performed by thesenine could not have been reemployed as muckers.Between August 9, 1935, the date of the strikers' first mass appli-cation for reinstatement, and August 24, 1935, the date of thetermination of the strike, the respondent hired 21 miners and muck-ers, 15 of whom had not been in the respondent's employ prior tothat time.16Between August 9, 1935, and January 1, 1936, therespondent hired 40 miners and 116 muckers.Of these, only 7 hadpreviously worked for the respondent more recently than the 45persons involved in the complaint.Thus, it is clear that therewere at least 149 jobs for miners and muckers during that periodforwhich those who participated in the strike might have beenhired.We therefore conclude that before January 1, 1936, therewere jobs available for all of the 45 against whom the respondentis charged with discriminating.The record in its entirety compels the conclusion that the respond-ent prior to the effective date of the Act definitely embarked uponand thereafter systematically pursued a policy designed to destroytheUnion. Its segregation of union members in the Cole shaft,itsadmitted espionage activities, its interoffice correspondence, itsinstructions to the employment manager, its blacklist of the strikers,its statements to individual strikers who sought reinstatement-alldemonstrate a single purposeful course of conduct. Its refusal afterAugust 9, 1935, to reinstate any striker or rehire any person asso-ciated with the Union either as picketer or otherwise, despite thesubstantial turn-over among its workers, represented the consumma-tion of that purpose and plan.We find that from the inception"The persons named in the preceding footnotehad last workedasmotor swamper,boilermaker's helper,powdermen,motorman, steel sharpener,blacksmith's helper,timber-man, and repairman."The stipulation entered into by the parties after the close of the hearing showed allpersons employed or ,reemployed by the respondentat itsNines Division between August9, 1935,and January27, 1938.In August and September1935the number of employeeswho were droppedfrom the payroll of the respondent exceeded the numberwho werehired.Thisis explainedin part by the fact that in both ofthese months a largepropor-tion of the personsdropped from the pay roll werewatchmen.In every other month.however,until September1937,the number of persons hired exceeded the number ofpersons dropped from the respondent'spay roll. PHELPS DODGE CORPORATION565of the strike the respondent adopted and thereafter executed a sys-tematic policy of excluding strikers and persons associated with theUnion from the ranks of its employees.The respondent maintains that of the 45 persons involved in thecomplaint 37 voluntarily left its employ on June 10, 1935, and theremaining 817 were not in its employ on or immediately prior tothat date.It urges, therefore, that none of the complaining wit-nesses wereits employees on July 5, 1935, the effective date of theAct, and hence are not within the protection afforded by the Act?,We shall examine this contention first with respect to the 3819 indi-viduals who ceased work on June 10, 1935, and then with respectto the other 7.Section 2 (3) of the Act provides:The term "employee" shall include any employee . . . and shallinclude any individual whose work has ceased as a consequence of,or in any connection with, any current labor dispute, or becauseof any unfair labor practice... .Section 2 (9) of the Act provides:The term "labor dispute" includes any controversy concern-ing terms, tenure or conditions of employment....We find that the strike was a labor dispute 20 involving a contro-versy over the tenure of employment of the eight union membersdischarged on June 8, 1935; that the strikers' work ceased as a con-sequence of that labor dispute which was current on July 5, 1935,21the effective date of the Act; and that the strikers retained their11These eight individuals are WilliamDay, Levi Crandall, John P. Foley, WilliamDaugherty,Grover Cornet,Leonard Guess.Vernon DellCurtis,and Richard Johnson.We findinfrathat Grover Cornetwas anemployee of the respondent within themeaningof theAct on June 10, 1935, the day thestrike began.18This aspectof therespondent'scontention was framedin its brief in terms of rem-edy-viz,". . . the Board has no authority to order reinstatement or back pay."19This figure includesGrover Cornet.See footnote 17,supra.20 The respondenturges that for various reasons theaction of its employees on June 10,1935,did not constitutea strike andthat suchindividuals did not acquire the status ofstriking employees.There is nomerit in thatcontention.21The respondent contendsthat even if there wasa strike on June10, 1935,the strikeceased to be currentbefore July 5, 1935, because thestrikers'jobs had been filled beforethat date,and that hence the strikers did not enjoythe status of strikingemployees onthat date.While the fillingof jobs is one of the criteria for determiningwhether a strikecontinues in existence,it is neither determinative nor controllingon theissue.See thecomment on subsection(2) of Section21 of Chapter 38 of theRestatementof the Law ofTorts wherethe precise point at issue is treated in the following language:"Under thedefinition in Subsection(2), of the Restatementof Torts, Proposed Final Draft No. 6(April 4, 1939), workersare employees in their relationto theemployer against whomthey are on strike, orby whom theyare locked out, so long as the strike or lockout con-tinues.This doesnot mean thatthey retain all their rights,powers,privilegesand dutiesas employees.It doesnot mean that they are entitled to wages,for example,or that theyhave the power to subjectthe employerto liabilityto third persons.Itmeans merelythat so long.as the strike or lockout continuesthey retainthe privileges and liabilities ofconcerted action byemployees.For this purpose a strike does not necessarily end when283030-41-vol. 19-37 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatus as striking employees on that date.2LAs such striking em-ployees they were entitled to protection against the unfair laborpractices denounced by the Act.23 .While it is true that the strikers' jobs had been filled by June 28,1935, they occupied the status of striking employees on August 9,1935, the date of their first mass application for reinstatement '14 andas striking employees were entitled to consideration upon a non-dis-criminatory basis for reinstatement to jobs as vacancies occurred.In the period between August 9'1935, and August 24, 1935, 21 vacan-cies were filled, but the respondent, despite knowledge of the strikers'desire to return to work, reinstated none of them.2r,Thus, in accord-ance with its predetermined and fixed policy, the respondent deniedthem consideration for reinstatement simply because of their strikeand union activities.In barring the strikers from employment whenjobs were available, solely because of the fact that they were strikers,we find that the respondent unlawfully discriminated against all ofthem to discourage membership. in a labor organization and therebycommitted unfair labor practices within the meaning of Section8 (1) and (3) of the Act.We further find that on and after August24, 1935; when the strike was formally ended, the strikers retainedtheir status as employees since between August 9, 1935, and theformer date,' the resumption of their status as working employeeshad been discriminatorily denied them by the respondent's unfairthe employer fills the places left by the strikers.The strike continues so long as theworkers have not abandoned it by taking permanent employment elsewhere or otherwise,even though the employer has filled their places and is operating at normal capacity.When workers are still continuing their concerted strike activities and their efforts toprevent normal operations,their replacement cannot be regarded as permanent. It isprobably true today that most men taking jobs so made vacant realize from the outsethow tenuous is their hold.On the other hand, the mere fact that a strike or lockout hasnot been officially called off,as by a union vote or other declaration,is not conclusiveevidence of its continued existence.Itmay be abandoned without such official action.The issue is one of fact in the case of a strike,whether or not the employees are stillseeking by concerted action to return to their work and achieve some or all of their de-mands.When the concerted action has ceased, the individual action of workers whoremain aggrieved is not subject to the rules stated in this Chapter" (see SS 766-774).'a The respondent urges that the Act should not be given retroactive application. Inour view the Act is being applied not retroactively but prospectively,since the employeeswere striking employeeson July 5, 1935.zsMackay Radio & TelegraphCo. v. N. L. R. B.,304 U: S. 333.21The strikers made two mass applications for reinstatement,on August9, 1935, andAugust 23,1935, and the majority of the strikers made one or more individual applicationseither before or after those dates, yet none of them was reinstated.Some strikers did notapply individually after August 23, 1935.We find that in view of the respondent's deter'urination not to reinstate any of them,which was known to the strikers,individual appli-cation was futile and became unnecessary.SeeMatter of SunshineMiningCompanyandInternational Union of Mine, Mill and Smelter Workers,7 N. L. R. B. 1252;Matter ofCarlisle Lumber Co.andLumber&Sawmill Workers' Union,Local 2511,Onalaska,Wash-ington, and Associated Employees of Onalaska., Inc., Intervenor,2 N. L. R.B. 248,aff'd in94 F. (2d)138 (C. C. A. 9) and 99 F. (2d) 533(C. C. A. 9).95 Although all the strikers could not have been reinstated during that period since only21 jobs were available,each of them had a valid claim to consideration for reinstatementto available jobs. PHELPS DODGE CORPORATION567labor- practices.After August 24, 1935, the respondent continueditsdiscrimination against them although large numbers of jobsbecame available.However, even if, contrary to our finding, after the termination ofthe strike on August 24, 1935, the status of the 38 strikers was notthat of employees within the meaning of the Act, the Act protectedthem against discrimination to discourage membership in a labororganization.The seven individuals who were admittedly not em-ployees were likewise protected.On this precise point we repeatwhat we have recently said inMatter of Waumbec Mills, Inc.andUnited Textile Workers of America:26It is well established that the Act is not intended to interferewith the normal exercise of the right of the employer to selectits employees or to discharge them.The respondent's contention,however, that the Act has no application whatever prior to theformation of the employer-employee relationship is clearly andspecifically contradicted by the terms of Section 8 (3) of theAct which provides, "It shall be an unfair labor practice foran employer-By discrimination in regard tohireor tenure ofemployment or any term or condition of employment to en-courage or discourage membership in any labor organization :"A reference to the legislative history of the Act indicatesthat the provision means exactly what it says. In addition, thebroad purpose of the Act to further industrial peace by "en-couraging the practice and procedure of collective bargaining'is irreconcilable with' the proposition that employers may debarunion applicants with impunity.Section 8 (1) of the Act likewise covers a discriminatory re-fusal to hire as well as a discriminatory discharge. Simplystated, Section 8 (1) makes it an unfair labor practice for anemployer to interfere with, restrain, or coerce employees in theexercise of their rights of self-organization and collective bar-gaining.One form of interference, restraint, and coercion is thedischarge for union membership or activities of an individualalready employed.Another such form is the refusal to hire anindividual seeking employment for the same reasons.Each isan open warning to all persons already employed, and it is theinterfering, restraining and coercive effect upon these employeesthat constitutes the violation of Section 8 (1) in both cases.Hence it is immaterial whether the individual discriminatedagainst is already an employee or merely an applicant foi-employment.2015 N. L.R. B. 37. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince discrimination in hiring is as telling a form of inter-ference with self-organization as any other and as much an in-citement to disputes burdening and obstructing commerce, suchdiscrimination is plainly in conflict with both the policy andpurposes of the Act.We have hereinabove found that the respondent systematically ap-plied a general policy of refusing to reinstate or hire persons whoparticipated in the strike.This mass discrimination for engaging inconcerted activities in behalfof the Union,however, is negatived insome individual instances by other factorswhich willbe discussed aswe consider each individual case below.WilliamM. Daywas firstemployed by the Calumet &Arizona Com-pany inApril1929.In 1931 that company and the respondent merged.After the merger Day continued in the respondent's employ.At the,end of April 1935 Day was transferred from the Campbell shaft tothe. Cole shaft.On June 6, 1935, while coming off the shift, Daywas dischargedby the mineforeman, Ratteree.The circumstancessurrounding the discharge of Day and seven other persons on June6, 1935, have already beenset forthin the description of the eventspreceding the strike.27We find that Day was discharged prior to July 5, 1935, and wasdenied reinstatement,not because of his union membership andactivities,but for other reasons.Levi Crandallwas first employedby the Calumet &Arizona Com-pany in 1927.After themerger he worked continuously until he wasdischarged on June 6, 1935.The reasons and circumstances attendinghis discharge are the same as those applicable to Day.We find that Crandall was discharged prior to July 5, 1935, andwas denied reinstatement,not because of his union membership andactivities,but for other reasons.Johan Patrick Foleyentered the employment of the Calumet &Arizona Mining Company in 1926.At the timeof the merger in 1931he was transferred to the pay roll of the respondent.He worked con-tinuously for the respondent until January 15, 1935.There was tes-timony to the effect that for a few months prior to this date the fore-man had complained that Foley was not doing a sufficient amount ofwork.On this date he obtained a 30-day furlough from the re-spondent.He thereupon set out for Mojave, California,where he,found a job.He overstayed his furlough without notifying therespondent.Foley returned to Bisbee on May 30 and sought employ-ment with the respondent on June 1, 1935. Bateman asked him toreturn in a few days.Foley testified and we find that he returned onJune 4, 1935, and that Bateman said,"John, as far as safety and work-27 See Section III,A, supra. PHELPSDODGE CORPORATION '569ing conditions are, your record is good, but they have somethingagainst you" and that Bateman further stated, "John, you need notnever come back here no more . . . I'm hiring men, but I won'twant'you."Thus Foley was refused reinstatement prior to the effec-tive date of the Act, for reasons which, while equivocal, bear noapparent relationship to his union membership or activities.Foley was a member of the Union and served on the picket linethroughout the strike.He never applied for work after June 4, 1935.We find that the respondent refused employment to Foley, notbecause of his union membership and activities, but for other reasons.Herschel J. Montgomerywas first employed by the respondent in1909.He worked at intermittent periods for the respondent untilJune 10, 1935, when he joined his fellow union members out on strike.In regard to Montgomery, A. C. Reifsnider, the respondent's mastermechanic, testified to the following effect : Montgomery came underReifsnider's jurisdiction in 1931 when he was assigned to the thenidle concentrator as a watchman. Instead of performing the dutiesinvolved in that task he was repeatedly absent from the premisesboth during the daytime and at night.He was never given permis-sion to leave and he was repeatedly warned to stay on the job.After2 or 3 months he was relieved of that assignment and placed in one ofthe mine change rooms as a change-room attendant.The transfer wasmade because of his failure to attend to his duties as a watchman.Hefailed to give satisfaction on the new assignment and after a fewmonths was transferred to the boiler shop as a boilermaker's helper.In the boiler shop Montgomery still evidenced an indifferent attitudetoward his job.He spent more time talking and arguing than takingcare of his work. In spite of warnings, this continued and in July1934 he was discharged.Because. of his long service record withrespondent, however, he was given another chance and put back towork.Reifsnider further testified that he would not willingly haveMontgomery in his employ in the mechanical department because hisservice record was unsatisfactory and because he was more of a "de-moralizing spirit" than "an asset."There was further testimony byReifsnider that it was just a matter of months before Montgomerywould have been-'discharged if the strike had not intervened and thatonly his long service record had persuaded the respondent to carryhim on so long in spite of his unsatisfactory services.Although Montgomery denied that he was ever incompetent in hiswork, his employment card substantiates in part, at least, the testimonyof the respondent with regard to him.In view of the fact that the respondent did not deem Montgomery'semployment record an obstacle to his employment prior to the strikeand in view of our findings concerning the respondent's general policywith respect to reinstatement of strikers, we are not persuaded that 570DECISIONS OF NATIONAL ; LABOR RELATIONS BOARDitwas the cause of the respondent's refusal to reinstate him.We findthat the respondent refused employment to Montgomery because ofhis union membership and activities.We find that Montgomery has not secured regular employment whichis substantially equivalent to his employment with the respondent 28William Daugherty,a member of the Union, was first employed bythe respondent in 1925.He worked intermittently for the respondentuntil August 1931 when he was laid off because of a reduction in force.He was reemployed by the respondent in June 1934.His employmentcard lists him as being dropped on October 15, 1934. The card furthercontains remarks that Daugherty does° not like to work and that notonly were his services unsatisfactory but that his surly disposition wasdisagreeable to the bosses.Although he was in Bisbee at the time the strike occurred he didnot appear on the picket line.He was a member of the Union but hewas not paid up in his dues nor did be attend any meetings.The onlymeeting of the Union which he ever attended was the night that hejoined the Union, the date of which he was unable to fix: more accu-rately than that it was in 1934 or 1935.After the discontinuance of the strike, the first time that Daughertyapplied for a job with the respondent was about January 15, 1937.Bateman told him that "If there is an opening over at the Cole 'I willsend,you over there."Daugherty was thereupon' given a physicalexamination by the physician.The next morning Daugherty returnedto the employment office and claims that Bateman said, "Daugherty,I can't send you up there.There was some men down to see me andthey said you called them `scabs,' and I 'don't want no trouble up there."Daugherty further claims that Bateman said, "There is no use for youcoming here for any more work." Bateman denied these statementsand said that he rejected Daugherty's application because he failed topass a physical examination.Daugherty's testimony makes no men-tion. of the result of the physical examination.The respondent intro-duced no further proof to substantiate Bateman's claim relative toDaugherty's failure to pass the physical examination.In view of the fact that Daugherty's testimony concerning Bate-man's statement is consonant with the respondent's policy, and in viewof our previous findings with respect to Bateman's testimony, we findthat the respondent discriminated with respect to the hire of Daughertybecause of his union membership and activity.Edgar Lewis Harguswas first employed by the respondent in 1924for a period of about 3 months.His last continuous employmentwith the-respondent was from 1927 to June 10, 1935.Prior to theIn its brief, the respondent states that it does not contend that Montgomery hassecured substantiallyequivalent employment. --;-- -PHELPS :DODGE CORPORATION571strike he had worked as a miner at a wage of $5 per- day. As amember of the Union he went out on strike on -June 10, 1935.He served on the picket line until the last part of July.He soughtemployment from the respondent in ,the last part of either Octoberor November 1935.Bateman informed him "The company will neverhire you, Ed, or none of the fellows that was on strike or on theHargus' never applied again for a job. with- therespondent.Upon the basis of all the evidence we find that the respondentdenied reinstatement to Hargus because he struck and engaged inconcerted activities in behalf of the Union.After June 10, 1935, for about 9 months Hargus worked inter-mittently at relief jobs and a variety of temporary jobs. In Feb-ruary or March 1936 he was employed by the Shattuck Penn MiningCompany as a miner. This mine is located about a half mile fromthe Junction shaft of respondent's mine.He retained this job untilDecember 1936 when he left it for a better job with the BannerMining Company in Lordsburg, New Mexico.He worked at hisnew job as shift boss for a period of 8 months.He left this jobbecause he did not like the location and was tired of it. In October1937 he returned to the employ of Shattuck Denn in Bisbee. Sincethat date he has worked there continuously as a miner.His rateof pay at the time of the hearing was $5.48 per day.At the hear-ingHargus expressed a desire to return to the employ of therespondent.The respondent contends that Hargus as well as the other com-plaining witnesses who were ultimately employed by the ShattuckDenn Mining Company have secured regular and - substantiallyequivalent employment.We reject this contention for reasons statedbelow.There is evidence that many of the working conditions and ratesof pay in the Shattuck Denn Mine approximate those in the respond-ent's mine.Yet there are-marked and substantial differences betweenthe two companies.First and most important is the difference withrespect to continuity and security of employment based upon therelativesize. of the two companies.At the time of the hearing therespondent employed over approximately 1,400 persons while Shat-tuck Denn employed approximately 200 persons.The importanceof this, difference in size was manifested during the period from -1931through 1934.Shattuck. Denn ceased its operations from 1932 to1934..Although the respondent reduced. its force during these sameyears, nevertheless it continued to operate. ' A large number of thecomplaining witnesses- were employed by. the respondent during thatperiod when Shattuck Denn employees were without work.- 572DECISIONS OF NATIONALLABOR RELATIONS BOARDSecond, the record discloses that the respondent made necessarylay-offs on the basis of seniority.The possession of seniority rightsis patently a highly desirable adjunct to employment in an industrywhere pay-roll fluctuations are as prevalent as in the mining industry.Third, the respondent's employees desire to maintain continuousservice records.That the respondent itself attached importance tocontinuous service records is established by its practice of award-ing a present to employees in recognition of 10 years of continuousservice without a lost-time accident.Upon the basis of all the factors enumerated, we find that Hargushad not secured regular and substantially equivalent employment 21John Henry Key,a member of the Union, was first employed bythe respondent in 1928 and worked continuously until the depressioncommenced.He worked again for the respondent for about a monthin 1931.In 1934 he was reemployed by the respondent and workedsteadily until he joined the strike on June 10, 1935.He was class-ified as a miner on his employment card and was earning $5 pe.iday at the time of the strike.He served on the picket line through-out the entire strike.Two or three days before the end of the strike, presumably August21, 1935, in response to Bateman's request for miners, Key, alongwith Day and several other strikers, asked for reinstatement.Bate-man's refusal has already been described.About 6 months afterthe strike was discontinued Key again solicited a job from Bateman.Bateman advised him to return later after he had taken "his case up."Key returned in about a week and was told, "I can't do a thing foryou."'Upon the basis of all the evidence we find that the respondentdenied reinstatement to Key because he struck and engaged in con-certed activities in behalf of the Union.A resume of the jobs which Key occupied between August 9, 1935,and the date of the hearing follows : The first work that he securedwas with Shattuck Denn Mining Company in September 1935.Heworked there as a shaftman for. about 21/L? months and voluntarilyquit when that company started concreting.The concreting opera-tions seriously affected his health.During that period he earned inexcess of $5 per day. In the middle of January 1936 Key journeyedto Idaho where he obtained a job as shaftman with the SunshineMining Company in Kellogg about February 1, 1936.After about2 months he quit that job because it was too cold.After doing somereliefwork his next job was as a timberman working for Jimm Seeifatter of Mooresville Cotton MillsandLocal No. 1221,United Textile Workers ofAmerica,15 N. L. R. 13. 418. PHELPS.DODGE CORPORATION573McKenna, a lessor.He commenced working for McKenna aboutMay 1936.He was discharged after 2 weeks. After he ceasedworking for McKenna he returned to the employ of the ShattuckDenn as a machine miner in August 1936.He has worked there.steadily since that date.His rate of pay at the time of the hearingwas in excess of $5 per day.Key expressed a desire to return tothe employ of the respondent because as he stated, "... I have afamily to feed, and it is the best place to, work. I figure a man canlive longer and it's more sure of your job. Shattuck Denn .. .you may have a job today, and it is a small outfit, and they may beclosed clown next week."These considerations weighed so greatlywith Key that he, like several other complaining witnesses, indicatedthat he would be willing to return to the respondent at a reducedwage rate if necessary.The respondent claims that Key had obtained regular and sub-stantially equivalent employment.The same factors, discussed inour consideration of Hargus, which induced us to find that employ-ment with the Shattuck Denn Mining Company does not constitutesubstantially equivalent employment, influences us to find that em-ployment with the Sunshine Mining Company of Kellogg, Idaho,is likewise not substantially equivalent employment.In addition tothe loss of seniority rights and continuous service record, there arethe additional factors that it is distant from Key's established homeand is unduly cold.We find that Key has not obtained other regular and substantiallyequivalent employment.George Edward Frazeewas first employed by the respondent asamucker in March 1934.At the time he went out on strike onJune 10, 1935, he was employed as a miner at a wage rate of $5 perday.He picketed until the end of the strike.He never applied forwork with the respondent because he felt that it would be useless.Two or three days after commencement of the strike he heard Bate-man say, "If you boys don't go back to work tomorrow you will neverwork for the company again." Shortly before the strike ceased(apparently August 21, 1935), he was present when Bateman statedthat the strikers would never work for the respondent again.Forreasons heretofore stated, we regard it as unnecessary for Frazee tohave made individual application for reinstatement.Upon the basis of all the evidence we find that the respondentdenied reinstatement to Frazee because he struck and engaged inconcerted activities in behalf of the Union.Between the cessation of the strike and February 1937 when Frazeewas employed by the Shattuck Denn Mining Company as a miner, hewas intermittently employed at various temporary jobs and relief 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork.Frazeehas worked steadily for the Shattuck Denn MiningCompany at the rate of $5.48 per day.He expresseda preference forhis old job at the respondent'smineeven if it involveda return tothe wages he was receiving on June 10,1935.80The respondent claimed thatFrazeehad obtainedregular and sub-stantially equivalent employment.On some of the temporary jobson which he has workedsinceAugust 1935, he has earned more moneyper day than he was making while with the respondent. In spite ofthis fact, however, because of the other factors of seniority, continu-ous servicerecord as well as distance from his established home, wefind that Frazee has not secured regular and substantially equiva-lent employment.Edward Bowden, aunion member, first began to work for therespondent in 1920.He was laid off in 1921 and reinstated in 1922.He.first began to work continuously for the respondent in 1927.Heworked as a. miner from that date until June 10, 1935, when he joinedthe picket line.His last rate of pay while employed by the respond-ent was $5 per day. On his employment record there are severalremarksdenoting the excellent quality of his work.After the strikeBowden applied to Bateman for a job in the middle of September1935.Bateman informed him that they had not yet made a disposi-tion of his case and that it would be useless for him to rustle untilthey disposed of it.He never applied again.Upon the basis of all the evidence we find that the respondentdenied reinstatement to Bowden because he struck and engaged inconcerted activities in behalf of the Union.In March 1937 Bowden secured a job as a timberman with the Shat-tuck Denn Mining Company. At the time of the hearing, he wasworking there as a timberman at $5.76 per day.During June 1935,until November of the same year, Bowden worked on relief V daysper month. In November he obtained work with the Arizona EdisonCompany. There he earned at first $4 per day for 6 days per week.Later he was paid a salary of $110 per month, working every day inthe week.Bowden expressed a desire to return to his old job withthe. respondent even if it necessitated a reduction in the present wagehe was earning.We find that Bowden did not secure regular and sub-stantially equivalent employment.Paul Amaro,a member of the Union, was employed in March1934 and worked as a miner until he went on strike on June 10, 1935.He was earning $5 per day. He appeared on the picket line through-10 Frazee was receiving$5 per day as a miner in June 1935. The wage rate, apparently,has increased between that date and the time of the hearing, since there was ample testi-mony to the effect that the wage rates at the Shattuck Denn Mining Company followedthose of the respondent exactly. PHELPS DODGE CORPORATION575out the entire strike.About the first week in September 1935 Amarosolicited a job from Bateman.He wastold by Bateman that "hecould not consider a job for me or any, other striking miner." Thatwas the last time Amaro applied for work with the respondent.Upon the basis of all the evidence we find that the respondentdenied reinstatement to Amaro because he struck and engaged in con=certed activities in behalf of the Union.In June 1936 Amaro secured a job as miner with the Shattuck DennMining Company.He was employed there steadily until the date ofthe hearing.He earns $5.48 per day.Prior to this employment, be-sides some relief work, he worked with the Boriana Mining Company,Kingman, Idaho, from September 1935 until about March 1936. Thislabor paid him at the rate of $4.50 per day, working every day inthe week.Amaro prefers to return to his old job with the respond-ent even if it involves a reduction in the amount of wages he wascurrently earning.The respondent claimed that Amaro had obtained regular and sub-stantially equivalent employment.For the same reasons which weset forth in our consideration of the cases of Hargus and Key, wefind that Amaro has not secured regular and substantially equivalentemployment.Wilfred Davis Mortenson,a union member, commenced to workfor the respondent in July 1929 and was laid off because of a reduc-tion in force in 1930.He was reemployed as a mucker in April- 1934and worked continuously until the, occurrence of the strike.At thatdate he was working as a miner at $5 per day.He served on thepicket line until the strike ceased.He applied to Bateman for a jobsometime during the last of November or the first of December 1935.Bateman rejected his application saying, "Mortenson, if you want, ajob you will have to go to a union camp to get it. There is nothingin Bisbee for you."Mortenson has not applied since that occasion.On the basis of all the evidence we find that the respondent deniedreinstatement toMortenson because he struck and engaged ' in con-certed activities in behalf of the Union.Since August 1936 Mortenson has been employed as a miner by theShattuck Denn Mining Company. Since he has been there he hasearned not less than $5.48 per day.Prior to this job he was employedas a service-station attendant on a commission basis in Douglas, Ari-zona.This job, which he obtained in the latter part of October 1935,yielded him an average income of approximately $100 per month.Mortenson expressed a desire to return to the. employ of therespondent.. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent claimed that Mortenson. had obtained regular andsubstantially equivalent employment.For the same reasons set forthin our discussionof Hargus, we find that Mortenson has not securedregular andsubstantially equivalent employment.Anson Perry Windsor,a union member, was first employed by therespondent in June 1934.He was listed as a mucker, earning $4.40per day. In March 1935 he was off on the sick list.When he joinedthe strike on June 10, 1935, he was still on the sick list.He was onthe picket line throughout the strike.About the last of August orthe first of September he applied to Bateman for reinstatement.Hewas told by Bateman that there was nothing for.him or any of his"kind" because they "took too an important part in the strike."On the basisof allthe evidence we find that the respondent deniedreinstatementto A. P. Windsor because he struck and engaged in con-certed activities in behalf of the Union.At the time of the hearing A. P. Windsor was employed by theShattuck Denn Mining Company.He operated a slusher but wasclassified as a miner earning$5.48 per day.He has held that jobsinceNovember 23, 1936. Other employment which he has heldsince thestrike includes a month of relief work and 9 months of workfor aroad contractor.When the latter job was completed he waslaid off.Hispay on the road job varied from $4 to $6 per day. Atthe hearing, A. P. Windsor expressed a desire to return to the employof tha respondent at his old wage in preference to hispresentjob withShattuck Denn.For the samereasons wehave givenin the case of Hargus, we findA. P. Windsor has not secured regular and substantially equivalentemployment.Emery Adelbert Curtisstarted to work for the Calumet & ArizonaMiningCompany in 1925.He worked for that concern until itmerged with the respondent in 1931.Thereafter he continued towork for the respondent until the strike occurred.At the time of thestrikehe was working as a powderman, earning the same pay as aminer.He served on the picket line until almost the middle of Au-gust1935.He did not apply for work with the respondent afterthe strikeceased becauseother strikers who tried told him of theirfailure.Upon thebasis ofall the evidence we find that the respondentdenied reinstatement to E. A. Curtis because he struck and engagedin concertedactivities in behalf of the Union.With the exception of a month's work for the Phoenix-TempeStone Company in the fall of 1935 and a week's work in 1937, E. A.Curtis has been occupied only by relief work.He did not apply for -PHELPS-DODGE-CORPORATION577work other than relief work because he felt he was a little old.Hewould like to return to his old job with the respondent.We find that E. A. Curtis has not obtained regular and substan-tially equivalent employment.31Tom Abedin,a union member, spent 91/2 years in the employ of theCalumet & Arizona Mining Company prior to its merger with therespondent in 1931.Thereafter he worked with the respondent as aminer until March 8, 1932, when he was laid off because of a reductionin force.On February 13, 1934, he was reemployed as a -miner andworked until June 10, 1935, when he joined the strike.On the latterdate he was earning $5 per day.He served on the picket line everyday throughout the duration of the strike.The first time he spoketo Bateman concerning a job was in January 1936 when he encoun-tered him on the street in Lowell.He was told by Bateman thatthere was "No showing for us guys no more."He did not apply fora job sooner because several of his friends who had tried to secureemployment had told him that it was useless for him to try.He hasnot applied for a job with the respondent at any time since thatoccasion.On the basis of all the evidence we find that the respondent deniedreinstatement to Abedin because he struck and engaged in concertedactivities in behalf of the Union.At the time of the hearing Abedin was employed as a miner at theBoras mine at the rate of $5.50 per day.He obtained this job inNovember 1937.The work, however, was irregular.The only otheremployment, other than relief work, which Abedin had between thestrike's cessation and the date of the hearing was a 2-month job as aminer for a lessor.He was laid off this job with several other em-ployees.In October 1936 the Shattuck Denn Mining Company re-jectedAbedin's application for a job because of kidney trouble.The respondent claims that Abedin had obtained regular and sub-stantially equivalent employment.For the same reasons we have setforth in the case of Hargus, we find that Abedin has not securedregular and substantially equivalent employment.Joe Henry Dunkerson,amember of the Union, worked for theCalumet & Arizona Mining Company for 81/2 years prior to its mergerwith the respondent.Since the merger, in. 1931, he has worked forthe respondent as a tool nipper until the event of the strike.He wasclassified on his employment card as a mucker.At the time he wenton strike he was earning $4.40 per day.He served on the picket lineuntil 2 or 3 days before the discontinuance of the strikes DunkersonIn its brief the respondent does not contend that E. A. Curtis has obtained substan--Bally equivalent employment. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplied for reinstatement with the respondent several days after thestrike ceased.His request was refused by Bateman who, told him.that he had no chance for a job and that they had not done anythingabout the strikers yet.He has not applied for a job with the respond-ent since that occasion..On the basis of all the evidence, we find that the respondent deniedreinstatement to Dunkerson because he struck and engaged in con-certed activities in behalf of the Union.On June 13, 1936, Dunkerson entered the employ of the SunshineMining Company at Kellogg, Idaho, where he worked for a period,of 2 months. In spite of the fact that he receivedwages in excess of$5.25 per day, he quit that job because he was not assured that it wouldbe permanent.The only other work which Dunkerson had betweenthe cessation of the strike and the date of the hearing, in addition torelief work, has been a short period of employment with the BannerMine.His job with the Banner Mine terminated when he wastaken ill..The respondent claims that Dunkerson has secured regular andsubstantially equivalent employment.For the same reasons set forthobtained regular and substantially equivalent employment.Grover D. .-Windsor,a member of the Union, started in the employof the respondent on June 8, 1934, as a mucker.On June 10, 1935,when- he went on strike, he was running a muck machine at $5.24 per.day.He served on the picket line every day until June 26.On orabout November 1, 1935, he applied for a job with the respondentand his request was refused by Bateman, who said : "A hundred yearsafter the next War I'll give you a job."He hasnot since applied.for a job.On the basis of all the evidence, we find that the respondent denied.reinstatement to Grover D. Windsor because he struck and engagedin concerted activities in behalf of the Union.Since November 1936 Grover D. Windsor has been employed by theShattuck Denn Mining Company as a mucker, running a muck ma-chine...Prior to obtaining that job he.was occupied for awhile with reliefwork and a construction job.The respondentclaimsthat Grover D. Windsor has obtained regu-lar and substantially equivalent employment.For the samereasonsset forth in our discussion of Hargus, we find that Grover D. Windsorhas not obtained regular and substantially equivalent employment.Martin Vaclav,a member of the Union, first started to work forthe Calumet & Arizona Mining Company approximately 4 yearsprior to the merger in 1931.At the time of the merger he was trans- PHELPS DODGECORPORATION579ferred to the pay roll of the respondent as a miner and worked con-tinuously until he went on strike on June 10, 1935.He was earning$5 per day just prior to the strike.He appeared on the picket lineuntil the latter part of July.Within a week or so after the strikeceased, he solicited a job from Bateman and was informed that hecould not be given a job because he had gone out on strike. Thatwas the last time he applied fora job with the respondent.On the basis of all the evidence, we find that the respondent deniedreinstatement to Vaclav because he struck and engaged in concertedactivities in behalf of the Union..In January 1937 Vaclav entered the employ of the Shattuck DennMining Company as a mucker at the rate of $4.84 per day.He re-mained there until May 1937 when he left their employ.He reenteredthe employ of the Shattuck Denn Mining Company in' October 1937as a miner at a rate which was never less than $5.48 per day, and wasso occupied at the time of the hearing.The only other employmentwhich Vaclav had since the termination of the strike consisted of oddjobs of short duration.He expressed a preference for his old job withthe respondent.The respondent claims that Vaclav has obtained regular and sub-stantially equivalent employment.For the same reasons set forth inour discussion of Hargus, we find that Vaclav has not obtained regularand substantially equivalent employment.Montague Reedhas been intermittently employed by the respond-ent since 1924.On these previous occasions he was laid off because ofreductions in force. In September 1933 he was reemployed by the re-spondent.At the time'of the strike he was working as a miner, earn-ing $5 per day. Although he was not a member of the Union, he wenton strike on June 11, 1935.He served on the picket line frequentlyuntil June 26, 1935.When he called for his pay check on June 21,during the course of the strike, Bateman instructed him to clean outhis locker, saying that "as far as you fellows are concerned, the strikeis never going to be ended for you." In June 1936 Reed encounteredIKeith Davey, who was temporarily acting as the respondent's employ-ment agent, in a bar in Brewery Gulch. On this occasion Davey in-formed him that there was no chance for any of the strikers to returnto the employ of the respondent.Reed has not applied for a job withthe respondent since that occasion.On the basis of all the evidence, we find that the respondent deniedreinstatement to Reed because he struck and engaged in concertedactivities in behalf of the Union..Since August 14, 1936, Reed has been employed as a miner by theShattuck Denn Mining Company, earning $5.48 per day. The only 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDother work which Reed had since the strike ceased was relief work.He expressed a preference to-return to the employ of the respondent.The respondentclaims that Reed has secured regular and substan-tially equivalent employment.For the same reasons set forth in ourdiscussion of Hargus,we find that Reed has not obtained regular andsubstantially equivalent employment.MiltonWynncommenced his employment with the respondent in1934 when he worked there for about 3 months.He was reemployedin June 1934 as a mucker.He worked continuously until he went outon strike on June 10, 193.5. Just prior to the strike Wynn was operat-ing a gunite machine, earning$5.23 per day.Although he was form-erly a member of the Union he ceased being a member prior to June1935.He appeared on the picket line only once or twice.A week ortwo after the strike,.Wynn encountered Bateman outside of officehours.Bateman told him that there was no chance of going to workand refused to give him a service recommendation letter to aid him inObtaining another job in Idaho.Wynn has not applied for a job withthe respondent at any time since then.The respondent moved to dismiss the complaint as to Wynn on theground that he was not a member of the Union. It is immaterial thatWynn was not a member of the Union.He, in fact,was discriminatedagainst because he engaged in concerted activity with other employeesfor mutual aid and protection under the direction of the Union-. Suchdiscrimination is intended to and has the necessary effect of discourag-ing membership in a labor organization and falls within the prohibi-tion of Section8 (3) of the Act.Upon the basis of all the evidence,we find that the respondentdenied reinstatement toWynn because he struck and engaged inconcerted activities in behalf of the Union.In November 1935 Wynn obtained- employment with the InspirationCopper Company at Miami, Arizona,but quit that job after approxi-mately a month because of a dispute over his wage rate. Other em-ployment which Wynn has had since the strike ceased includes assist-ing at tending a bar, and working at Parker Dam. At the time ofthe hearing he was still employed at bartending but was working onlya.few days a week.The respondent claims that Wynn has secured regular and substan-tially equivalent employment.For the same reasons'set forth in ourdiscussion of Hargus,we find that Wynn has not obtained regularand substantially equivalent employment.Alexander Kalaetro,a member of the Union, was first employed bythe respondent in August 1934.He worked continuously until Juno12, 1935, when he went out on strike.At that time he was working asa swamper on a motor,earning $5 per day.He served on the picket PHELPS DODGECORPORATION581line for only 1 day.After the termination of the strike in the latterpart of August 1935 he applied to Bateman for a job and was told"Nothing doing."He has not applied for a job with the respondentsince that time.On the basis of all the evidence, we find that the respondent deniedreinstatement to Kalastro because he struck and engaged in concertedactivities in behalf of the Union.Since February 1937 he has been continuously employed by theShattuck Denn Mining Company as a miner, earning $5.48 per day.At the time of the hearing the Shattuck Denn Company was workinglay-offs on a turn-about system and there had been an interruptionin the continuity of his employment.Prior to his employment withthe Shattuck Derin Mining Company the only other jobs he had wererelief work and odd jobs.He desires to return to his old job with)the respondent even if it involves a reduction in pay.The respondent claims that Kalastro has secured regular and sub-stantially equivalent employment.For the same reasons set forth inour discussion of Hargus, we find that Kalastro has not obtainedregular and substantially equivalent employment.William Henry. Bigelow,a member of the Union, was first employedby the respondent in 1908 and worked intermittently thereafter.Thelast time he was laid off was in 1930 or 1931.He was reemployed inMay 1934 as a miner, earning $5 per day.He worked at this untilhe went out on strike on June 10, 1935.He served on the picket lineoff and on until August 21, 1935.He has never applied to the respond-ent for reinstatement because his brother, Clyde Bigelow, had appliedand told him that there was no use applying.On the basis of all the evidence, we find the respondent deniedreinstatement toWilliam Henry Bigelow because he struck andengaged in concerted activities in behalf of the Union.In December 1936 he was hired by the Shattuck Denn Mining Com-pany and has worked there continuously since.At the date of the,hearing he was earning in excess of $5 per day as a miner. Prior tothe job with the Shattuck Denn Mining Company he had been occu-pied only by relief work and work on his own ranch.The respondent claims that W. H. Bigelow has secured regular andsubstantially equivalent employment.For the same reasons set forthin our discussion of Hargus, we find that William Henry Bigelowhas not obtained regular and substantially equivalent employment.William Windsar,a member of the Union, was first employed bythe Calumet & Arizona Mining Company in 1925.He worked thereirregularly until the merger, when there was a general lay-off.Hewas reemployed by the respondent in September 1933 as a miner.Within a week, however, he was put on as a helper on a, motor, though283030-41-vol. 13--38 582DECISIONSOF NATIONALLABOR RELATIONS BOARDas- aminer,earning $5 per day.He was on the picket line during the strike until about the middleof July.About the middle of September 1935 he solicited a job fromBateman and was told, "I have taken up a few cases like yours, butthey don't know what they want to do about it."About 2 weeks later,Windsor's effort to get a job with the respondent met with a similarresponse.Since that date he has not applied for employment with therespondent.On the basis of all the evidence, we find that the respondent deniedreinstatement to Windsor because he struck, and engaged. in concertedactivities in behalf of the Union.Since December 2, 1936, Windsor has been continuously employedby the Shattuck Denn Mining Company.At the time of the hearinghe was working as a flusherman at $5.48 per day. Prior to this jobhis employment included relief work and work as a common laborerfor a road-construction company.Windsor considers a job with therespondent preferable to the one that he presently has, because hebelieves that his return to the employ of the respondent would indicatethat the blackball against him was lifted.since he stated that "if I got froze out at the Denn I would be throughin this district as far as mining employment is concerned."The respondent claims that Windsor has secured regular and sub-stantially equivalent employment.For the same reasons set forthin our discussion of Hargus,we find that Windsor has not obtainedregular and substantially equivalent employment.EllisMerarn Scales,a member of the Union, commenced to work forthe respondent in February 1926.He worked continuously until hewent out on strike in June 1935.At the time of the strike he was work-ing as a motorman,earning$5.24 per day.He served on the picketline until the, last day of the strike.After the strike terminated, Scalesapplied for work some time between August 24 and August 28, 1935, onwhich occasion Bateman informed him that "he' had other boys. in asimilar position and that lie could not do anything for them."Thatwas the last time Scales applied for work with respondent.On the basis of all the evidence,we find that the respondent deniedreinstatement to Scales because he struck and engaged in concertedactivities in behalf of the Union..Since October 28,1936,he has been working steadily for the ShattuckDenn Mining Company.He was first employed there as a mucker butat the time of the hearing he was working as a finley operator at $5.76per day. . Prior to obtaining the job with the Shattuck Denn MiningCompany he had been occupied, only by, relief work and other,casualemployment.He worked in a mine for a, lessor for-about 3 monthsand was employed by a construction contractor for about 4 months. PHELPS DODGE CORPORATION583The respondent claims that Scales has secured regular and substan-tially equivalent employment.For the reasons set forth in our discus-sion of Hargus, we find that Scales has not secured regular andsubstantially equivalent employment.Frank Erkkila,a member of the Union, commenced to work forthe respondent about June 1, 1934.He started as a mucker but whenhe went on strike on June 10, 1935, he was working as a miner, earn-ing $5 per day.H. appeared on the picket line until the last weekof the strike.On or about November 1, 1935, Erkkila sought em-ployment from Bateman and was met with the response, "Well, youwere, on the picket line, : weren't you?"Erkkila then related hisstraitened circumstances and requested information as to where hemight find a job. Bateman mentioned the possibility of a job withthe Miami Copper Company.That was the last time Erkkila soughtemployment with respondent.On the basis of all the evidence, we find that the respondent hasdenied reinstatement to Erkkila because he struck and engaged inconcerted activities in behalf of the Union.In the last part of January or February 1936 Erkkila entered theemploy of the Shattuck Denn Mining Company.He started to workthere as a mucker but at the time of the hearing he was working as aminer, earning $5.48 per day.Prior to obtaining the job with theShattuck Denn Mining Company, he was occupied only by somefarming on his parents' ranch.Erkkila expressed a desire to returnto the employ of respondent even if it involved a reduction in the payhe was currently earning.The respondent claims that Erkkila has obtained regular and sub-stantially equivalent employment.For the reasons set forth in ourdiscussion of Hargus, we find that Erkkila has not secured regularand substantially equivalent employment.Luke Sertieli,a member of the Union, entered the employ of therespondent in 1924 and worked until a general lay-off in August 1930.He was reemployed by the respondent in September 1933 and workedfor the respondent until he went on strike on June 10, 1935.At thetime of the strike he was, a trackman, earning $5.24 per day.Heserved on the picket line until about a week before the termination ofthe strike.About the first part of July 1936 he applied for a jobwith the respondent.On that occasion Bateman told him he had nochance for a job.He has never tried to obtain employment with therespondent since that date.On the basis of all the evidence we find that the respondent deniedreinstatement to Sertich because he struck and engaged in concertedactivities in behalf of the Union.Since: September 5, 1936, Sertich has : been in the - employ of - theShattuck Denn Mining Company.He started there as a miner but 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the date of the hearing he was working as a timberman, earning$5.76 per day.For almost a year succeeding the cessation of thestrike, Sertich was enrolled in a C. C. C. camp.At the hearing Ser-tich expressed a preference for his old job with the respondent overhis present employment with the Shattuck Denn Mining Company.The respondent claims that Sertich has obtained regular and sub-stantially equivalent employment.For the reasons set forth in ourdiscussion of Hargus, we find that Sertich has not secured regularand substantially equivalent employment.Merrell Ernest Johnsonentered the employ of the Calumet & Ari-zona Mining Company in 1928 and worked for that concern until hewas laid off at the time of the merger in 1931.He was reemployedby the respondent in 1934 as a tool nipper.He worked steadily forthe respondent until he went out on strike on June 10, 1935.At thetime of the strike he was working as a toplander's helper,_earning$4.40 per day.Although he was not a member of the Union at thetime of the strike, he appeared on the picket line three or four times.About a week after the strike ceased he sought employment fromBateman.Bateman advised him that ". . . there is not evenany use of your looking for a job". and added, "You know the reasonwhy."That was the last time he sought employment from therespondent.On the basis of all the evidence we find that the respondent deniedreinstatement toM. E. Johnson because he struck and engaged inconcerted activities in behalf of the Union.In February or March 1936 Johnson was employed by the ShattuckDenn Mining Company. He started out as a trammer, earning $4.40per day, but at the time of the hearing he was working as a sharp-ener's helper at $5.76 per day.Until Johnson was employed by theShattuck Denn Mining Company he had been unable to find any workother than relief work in the period succeeding the strike.The respondent claims that M. E. Johnson had obtained regularand substantially equivalent employment.For the reasons set forthin our discussion of Hargus, we find that Johnson has not securedregular and substantially equivalent employment.George Gerhardtwas first employed by the respondent in 1912 forabout a year.He was reemployed by the respondent in 1915 and,with the exception of a brief lay-off in 1922, he worked until June10, 1935, when he went out on strike. At the time of the strike he wasworking as a steel-sharpener, earning $5.24 per day.He served on thepicket line until July 3, 1935.About the middle of September heapplied for work with the respondent.He was one of a group of ap-plicants who were standing outside the respondent's employment' office.This. group, with the,exception of Gerhardt, was .composed of persons PHELPS DODGE CORPORATION585who had not participated in the strike.On this occasion Batemanadvised the group that there were no jobs available.Gerhardt neverapplied for work from the respondent thereafter.On the basis of all the evidence, we find that the respondent deniedreinstatement to Gerhardt because he struck and engaged in concertedactivities in behalf of the Union.Gerhardt was 62 years old at the time of the hearing and has ob-tained po employment since he went out on strike.After the termina-tion of the strike Gerhardt was occupied only with relief work untilthe beginning of 1937.For a year prior to the hearing he was ondirect relief because of a defective knee which bothered him when hedid certain kinds of work.He has been afflicted with his knee troublesince 1913.It did not hinder the type of work he was engaged inwhile in the employ of the respondent.We find that Gerhardt has not secured regular and substantiallyequivalent employment.32William Graham,, amember of the Union, entered the employ ofthe respondent in 1928 and left it after about a year and one-half.Hewas reemployed in June 1934 and worked until he went out on strikeon June 10, 1935.Although he is classified on his employment recordas is mucker, at the time of the strike he was working as a pocketman, earning $4.40 per day.He served on the picket line throughoutthe duration of the strike.After the strike ceased he applied for ajob from Bateman some time during the first week of September 1935.Bateman informed him that "the committee had to pass on all of themen that were hired" and that "the committee would not pass on anyman that' came out on' strike."Bateman did not explain what com-mittee he referred to.He did not apply for a job with the respondentthereafter.On the basis of all the evidence, we find that the respondent deniedreinstatement to Graham because he struck and engaged in concertedactivities in behalf of the Union.On or about November 23, 1936, Graham, was employed by theShattuck Denn Mining Company.He has been in its employ con-tinuously since that date.At the time of the hearing he was work-ing as a raise man for $5.48 per day. Before Graham entered theemploy of the Shattuck Denn Mining Company he had been employedfor about 8 or 9 months with the Boriano Mining Company in King-man, Arizona.He also worked for the Sunshine Mining Company inKellogg, Idaho, for several months.He left that job voluntarilybecause his boy was sick and he had to return home to Bisbee. Fora short period immediately succeeding the termination of the strike,sa In its brief,the respondent stated that it did not contend that Gerhardt has securedsubstantially equivalent employment. 586DECISIONS OF NATIONALLABOR RELATIONS BOARDGraham worked on relief.Graham prefers his old job with therespondent to either his employment with the Sunshine Mining Com-pany or his present job with the Shattuck Denn Mining. Company.The respondent claims Graham has obtainedregular and substan-tially equivalent employment.For the reasons. set forth. in our.discussion of Hargus, we find that Graham has not secured regularand substantially equivalent employment.William Edward Sharpwas first employed by the respondent inJuly 1929 and laid off because of a reduction in force in January1930.He was reemployed by the respondent on June 7, 1935. Twodays later he took his physical examination and he worked on June10, 1935.The next day he went out on strike.He was employed asa blacksmith's helper but since he never went back to get his pay forthe 1 day which he worked the record does not disclose his rate of pay.He was on the picket line until about August 1, 1935.About October15, 1935, Sharp asked Bateman for a job. Bateman told him that hehad no chance to get a job because of the trouble he was involvedin during the strike.On another occasion in Morenci, Arizona, inSeptember 1937, Sharp encountered Bateman and asked him concern-ing his chances for a job with the respondent'sminelocated inMorenci.Bateman informed him that it would do no good for himto rustle there because of the trouble in which he was involved inBisbee.That was the last time he applied for work with therespondent.On the basis of all the evidence, we find that the respondent deniedreinstatement to Sharp because he struck and engaged in concertedactivities in behalf of the Union.About October 18, 1937, Sharp entered the employ of the AlpineMining Company near El Freida, Arizona. At the time of the hear-ing he was disabled and receivingcompensation.Thereis no evi-dence that his injury was such as to cause more than a temporarydisability.His regular work at that time, however, wasas a minerat the rate of $5 per day. Starting in December 1936 he worked fora period of about 8 months as a miner with the Bonnie Mining Com-pany at Lordsburg, New Mexico.He was paid at the rate of $5 perday, working 7 days a week. In August 1937, because his fatherbecame ill, he was summoned home.When he returned to Lordsburghe was unable to obtain reinstatement to that job.For a period of3 or 4 months prior to entering the employ of the Bonnie MiningCompany, Sharp had a job as a hod-pan operator. Between Novem-ber 1935 and August 1936 he workedas a commonlaborer for aconstruction company.The respondent claims that Sharp has obtainedregularand sub-stantially equivalent employment.For thereasons'set forth in our, PHELPS DODGE-CORPORATION587discussion of Hargus,we find that Sharp has not secured regular andsubstantially equivalent employment.Lester F. Bethel,a member of the Union, entered the employ ofthe Calumet & Arizona:Miiting'Company in 1925.After the mergerhe was employed by the respondent and worked continuously untilJune 10, 1935.At the time he went on strike he was working as amotorman at $5.24 per day.' He served on the picket line until aboutAugust 20, 1935.About August 29, 1935, he requested a job fromBateman and was informed by him that ". . . the company hadnever expressed themselves as to what they were going to do with thestriking men."He advised Bethel to return at a later date. In De-cember 1935 Bethel again inquired of Bateman concerning the pros-pects of a job.Bateman informed him as follows: "You have anoutstanding record signed by Harry Lavender, but I cannot make noexceptions in your case." In May 1936 Bethel met Bateman in a busstation and in response to his query was informed that union men werenot yet being hired.On the basis of all the evidence, we find that the respondent deniedreinstatement to Bethel because he struck and engaged in concertedactivities in behalf of the Union.On December 5, 1936, Bethel was employed by a Southern PacificRailroadcontractor.He has worked continuously at that job untilthe time of the hearing.He commenced to work at a salary of $65per month but in May 1937 was raised to $130 per month. Beforehe obtained this job, besides relief work, he was employed for about6 weeks for the Tungsten Production Company as a miner.After hewas laid off by that company he worked for about a week for a con-struction company.The job with the Southern Pacific Railroad con-tractor was to terminate on February 13, 1938.The respondent claims that L. F. Bethel has obtained regular andsubstantially equivalent employment.For the reasons set forth inour discussion of Hargus, we find that Bethel has not secured regularand substantially equivalent employment.Michael Mihelich,a member of the Union, worked for 151/2 yearswith the Calumet & Arizona Mining Company prior to the merger in1931.At that time he was transferred to the respondent's pay rolland worked continuously until 'he went out on strike on June 10, 1935.At the time of the strike he was employed as a timberman, earning$5.24 per day.He served on the picket line.A few days after thediscontinuance of the strike he asked Bateman concerning a job andwas told "No job for you.". On another occasion in September 1935his request for a job met with a similar response.He has not appliedfor a job since that occasion. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of all the evidence, we find that the respondent deniedreinstatement to Mihelich because he struck and engaged in concertedactivities in behalf of the Union.At the time of the hearing, Mihelich was not employed.After thetermination of the strike he worked in a mine for a lessor for about ayear.His pay on this job was in excess of $5.50 per day.He waslaid off on November 18, 1937, because the mine was shut down. Sincethat date he has not been occupied on any job at all.The respondent claims that Mihelich has secured regular and sub-stantially equivalent employment.For the reasons set forth in ourdiscussion of Hargus, we find that Mihelich has not secured regularand substantially equivalent employment.Pete D. Caretto,a member of the Union, completed 10 years ofservice with the Calumet & Arizona Mining Company prior to itsmerger with the respondent in 1931.At that time he was laid offuntil the spring of 1932 when he was reemployed by the respond-ent.He worked continuously until he went out on strike on June10, 1935.At the time of the strike he was working as a topman,earning $5 per day.Before he worked as a topman he also had workedas a miner and a eager.He served on the picket line during thecourse of the strike.After the strike was over he did not apply for reinstatement be-cause he felt it was useless to seek a job with respondent.He based thisconclusion upon Bateman's statement of August 21, 1935, when Bate-man informed him and the other strikers that the strikers would neverwork for the respondent again.On the basis of all the evidence, we find 'that the respondent deniedreinstatement to Caretto because he struck and engaged in concertedactivities in behalf of the Union.At the time of the hearing he was working on relief work. In Decem-ber 1936 he obtained a job as a miner for a lessor.He worked at thisjob for about 31/2 months at the rate of $5 per day.He left that em-ployment because he did not like his employer. In January 1937 heentered the employ of another lessor and worked for him for about21/2months.Here he received a mucker's pay which was $4.40 perday.He left this job because the ground was too bad and he did notlike the work there.He has been doing relief work since December 27,1937.Shortly after the strike terminated he was employed by a dairy,working nights.He remained there only a short time because he didnot care for the hours.The respondent claims that Caretto has secured regular and sub-stantially equivalent employment.For the reasons set forth in ourdiscussion of Hargus, we find that Caretto has not secured regular andsubstantially equivalent employment. PHELPS DODGE CORPORATION589P. C. Lytle,a member of the Union, entered the employ of theCalumet & Arizona Mining Company 4 years prior to its merger withthe respondent.Thereafter he was transferred to the pay roll of therespondent and ,worked until he went, out on strike.At the time of -thestrikeLytle was a repairman, earning $5.24 per day.During thefirst part of the strike he was in ill health and was being treatedthrough the respondent's medical facilities.On Saturday, June 15,1935, Lytle visited the respondent's doctor to learn the results of a"picture" which had been taken earlier in the week.He was informedby respondent's doctor at that time that the office had given ordersto cease furnishing him medical attention.Lytle did not appear onthe picket line at any time.After the termination of the strike, some-time in September or October 1935, Lytle spoke to H. C. Henrie con-cerning a job.Henrie advised him to return the following evening foran answer.The next evening Henrie told him that nothing could bedone for him.He has never applied for a job with respondent sincethat date.On the basis of all the evidence, we find that the respondent denied.reinstatement to Lytle because he struck and engaged in concertedactivities in behalf of the Union.In January 1936 Lytle commenced to work for the Hillside MiningCompany . at Hillside, Arizona, working as a miner at the rate of $4per day, seven days a week. At the end of 51/2 months he was rated asa repairman and earned $4.50 per day, seven days a week.Afterworking as a repairman for 31/2 months he voluntarily quit the em-ploy of the Hillside Mining Company. On February 15, 1937, he washired as a miner by a lessor and wall paid $5.48 per day. Shortlythereafter his rating and pay were increased.On June 19, 1937, how-ever, he was laid off because of a reduction in force.About September1, 1937, Lytle was employed as a mining timberman by the Sullivan,Mining Company at the Star Mine in Idaho.He was paid at the rateof $6.25 per day.At the end of six weeks he was injured and for a2-week period thereafter was paid compensation.He did not applyfor reinstatement with the Star Mine because he understood that hisjob would not be available if he wanted to go back to it. The doctoralso advised him to get away from it. At the time of the hearing Lytlewas occupied only by relief work in Bisbee. In addition to the workenumerated he has, since the termination of the strike, been employedat various times at other temporary jobs.The respondent claims that Lytle has secured regular and substan-tially equivalent employment.For the reasons set forth in our dis-cussion of Hargus, we find that Lytle has not secured regular andsubstantially equivalent employment. 590DECISIONS OF NATIONAL LABOR -RELATIONS BOARDJesse Edge,a member of the Union, was employed by the Calumet &Arizona Mining Company for 21/2 years prior to the merger.There-after he was transferred to the pay roll of. the respondent and workedcontinuously until he went out on strike -on June 10, 1935.At thetime. of -the. strike he was working,4as, a; motorman, earning.$5.24: perday.He served on the picket line until about August 15, 1935.Dur-ing the course of the strike, about June 22, he spoke to Bateman whenhe went in after his pay slip.On that occasion Bateman told himthat if he did not return to work that he would never work for thecompany again.Because of that statement Edge has never appliedfor a job with the respondent since that occasion. -''On the basis of all the evidence, we find that the respondent deniedreinstatement to Edge because he struck and engaged in concertedactivities in behalf of the Union.Since July 23, 1937, Edge has been in the employ of the ShattuckDenn Mining Company: He is working there as a miner earning$5.48 per day.Prior to his employment with the Shattuck Denn Min-ing Company.he=was occupied;only: byyeJ&ef-woxkand;other. temporaryemployment.The respondent claims that Edge has secured regular and substan-tially equivalent employment.For the reasons set forth in our dis-cussion of Hargus, we find that Edge has not secured regular andsubstantially equivalent employment.Frank Peterson,a member of the Union, was employed by the Calu-met & Arizona Mining Company from February 1929 to February1930.He was reemployed by the respondent as a mucker in Janu-ary. 1933,. and worked continuously until- he went out 'on :strike onJune 10, 1935.Shortly before the occurrence of the strike he wasworking as a miner, earning $5 per day.He served on the picket line.About a week after the discontinuance of the strike Peterson appliedfor reinstatement.Bateman informed him, however, that the respond-ent had not yet decided how it was going to dispose of the strikers.Ten days or two weeks after this occurrence, Peterson again soughtemployment from Bateman and again, was refused.On' the basis of all the evidence, we find that the respondent deniedreinstatement to Peterson because he struck and engaged in concertedactivities in behalf of the Union. 'At the time of the hearing Peterson was employed as a laborer,earning $4 per day.He has held ,that. j ob . since December 20, 1937.The work, however, is not steady work and he averages only about4, days per week of work.For the most part since the-termination ofthe strike, Peterson has held only relief jobs or temporary jobs as acommon laborer. PHELPS DODGE CORPORATION591..We find that Peterson has not secured regular and substantiallyequivalent employment.33.Ben H. Stringer,a member of the Union, was in the employ of theCalumet & Arizona Mining Company for 4 years prior to the mergerwith the, respondent.milcker in June 1934, and worked continuously until he went out onstrike on June 10, 1935.At the time of the strike he was still workingas a mucker but was receiving a miner's pay.He served on the picketline.A few days after the termination of the strike, Stringer askedBateman for a job but was turned down.He again attempted to geta job with the respondent in December 1937, but was informed that therespondent was laying off men during that period.On the basis of all the evidence, we find that the respondent deniedreinstatement to Stringer because he struck and engaged in con-certed activities in behalf of the Union.Except for 18 days' work for the Shattuck Denn Mining Companyin the spring of 1936, Stringer has been on relief since the termina-tion of the' strike.The respondent claims that Stringer has secured regular and sub-stantially equivalent employment.For the reasons set forth in ourdiscussion of Hargus, we find that Stringer has not secured regularand substantially equivalent employment.George C. Rohrer,a member of the Union was employed for 3 yearsby the Calumet & Arizona Mining Company prior to the merger.Thereafter he was transferred to the pay roll of the respondent as amucker and worked until June 10, 1935, when he went out on strike.At the time of the strike he ,was.-working as a motorman, earning$5.24 per day.He served on the picket line during the course of thestrike.About 2 weeks after, the. strike ceased he applied for a jobfrom Bateman who said: "No, I can't give you a job."He has notapplied for employment with respondent since that time.On the basis of all the evidence, we find that the respondent deniedreinstatement to Rohrer because he struck and engaged in concertedactivities in behalf of the Union.At the time of the hearing Rohrer was employed on relief work.Except for an occasional day's work on a farm he has been continu-ously occupied with relief work since the termination of the strike.We find that Rohrer, has not secured regular and substantially,equivalent employment.3481In its briefthe respondent states that it does not contend that Petersonhas securedsubstantially equivalent employment.a+ In its brief the respondent statesthat it does not contend that Rohrerhas securedsubstantiallyequivalentemployment. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDClyde Bigelowfirst entered the employ of the respondent in 1920and thereafter worked intermittently for the respondent until 1932.In January 1934 he was reemployed by the respondent and workedsteadily thereafter-until he went out on strike on June 10, 1935.Atthe time of the strike he was working as a miner, earning $5 per day.Although he was not a member of the Union he went out on strike.He did not appear on the picket line.After the strike was discon-tinued he applied for work with the respondent in September 1935.Bateman informed him that they had not yet reinstated any of thestriking miners.The next instance when he sought employment withthe respondent was in December 1936. In response to his query con-cerning a job Bateman said "we ain't going to reinstate any of themen," and informed him that there was no use of his rustling again.Bigelow has not applied for a job with respondent since that date.The respondent moved to dismiss the complaint as to Bigelow onthe ground that he was unemployable.The record nowhere disclosesthat Bigelow's alleged disability was the reason for the respondent'sfailure to reinstate him, or indeed, that the respondent was evenaware of this alleged disability prior to the hearing.The respondent also moved to dismiss the complaint as to Bigelowon the ground that he was not a member of the Union at the time hejoined the strikers.This contention is without merit for the reasonsheretofore stated in our consideration of the case of Wynn.Upon the basis of all the evidence, we find that the respondentdenied reinstatement to Bigelow because he struck and engaged inconcerted activities in behalf of the Union.A resume of the work on which Bigelow was employed since thecessation ' of the strike follows :He worked on relief for severalmonths and also worked on several odd jobs.He obtained employ-ment for about a month as a laborer on a construction gang.Hethen got a job in a,gold mine in Califorina which he left at. the. endof two months because of a disagreement over a contract with thecompany. In February 1937 he returned to Bisbee and was employedas a eager and shaftman in a lessor's mine.After about 4 months hewas laid off.At the time of the hearing Bigelow was employed ata hardware store. In the 3 months prior to the hearing he did notaverage over $20 per week in wages, although he earned a consider-ably larger amount in the period before that.About 7 or 8 months before the hearing Bigelow sought employ-ment at the Shattuck Denn Mining Company.He was rejected,however, on the ground that the medical examination disclosed thathe was afflicted with silicosis.About 5 months before the hearinghe was again examined with the same result on the medical examina-tion.His application was again rejected by the Shattuck Denn 'PHELPS DODGE CORPORATION593Mining Company on the ground that he could not pass the medicalexamination.Bigelow declared, however, that he would like to goback to work under ground again.The respondent claims that Bigelow has obtained regular and sub-stantially equivalent employment.For the reasons set forth in ourdiscussion of Hargus, we find that Bigelow has not secured regularand substantially equivalent employment.J.M. Morris,a member of the Union, was employed 5 years by theCalumet & Arizona Mining Company prior to the merger. Afterthe merger he was transferred to the pay roll of the respondent andworked steadily until he went out on strike on June 10, 1935.At thetime of the strike he was working as a powderman, earning $5 perday.He served on the picket line everyday for about 2 weeks afterthe commencement of the strike.The only time that Morris appliedfor work with the respondent after the cessation of the strike wasabout October 1, 1935.Bateman questioned him as to when he hadpreviously worked for the Company and after obtaining the infor-mation told him that there was "nothing doing."The respondent moved—to dismiss the complaint as to Morris onthe ground that he was unemployable.The record nowhere disclosesthatMorris' alleged disability was the reason for the respondent'sfailure to reinstate him, or indeed, that the respondent was evenaware of this alleged disability prior to the hearing.Upon the basis of all the evidence, we find that the respondentdenied reinstatement to Morris because he struck and engaged inconcerted activities in behalf of the Union.Since the termination of the strike, other than relief work, Morrishas had only temporary jobs.A little more than a year prior to thehearing be applied for a job with the Shattuck Denn Mining Com-pany but his application was rejected on the ground that he did notpass the medical examination.He feels, however, that his physicalcondition is adequate for work under ground.Although he was de-nied employment by the Shattuck°Denn Mining Company on theground that he could, not satisfactorily pass the medical examinationto which they subjected him, there is no evidence upon which we canbase a conclusion that Morris would have been unable satisfactorilyto meet the physical requirements laid down by the respondent.We find that Morris has not secured regular and substantiallyequivalent employment.35H. D. Edge,a member of the Union was employed as a mucker bythe respondent in January 1924, and worked continuously until hewent out on strike on June 10, 1935.At the time of the strike heIn its brief the respondent states that it does not contend that Morris has obtainedsubstantially equivalent employment. 594DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDwas working as a miner, earning $5 per day.He, served -on, ^ thepicket line.He did not apply for a job with the respondent untilOctober 1937 because he thought that it would be useless.Several ofthe other persons out on strike had, to his knowledge, applied foremployment and they had been unsuccessful.On that occasion Ber-lendis, the employment agent who replaced Bateman, informed himthat he was not employing anybody at that .time.The respondent moved to dismiss the complaint as to Edge onthe ground that he was unemployable. The record nowhere dis-closes that Edge's alleged disability was the reason for the respondent'sfailure to reinstate him, or indeed, that the respondent was evenaware of this alleged disability prior to the hearing.Upon the basis of all the evidence, we find that the respondentdenied reinstatement to H. D. Edge because he struck and engagedin concerted activities in behalf of the Union.At the time of the hearing Edge was employed on relief work.Other employment which Edge had after the strike includes ap-proximately 5 weeks' work for a stone company in April 1936.Afterthat he obtained a job as a miner with the Molybdenum Company inClimax, Colorado.After he worked there 11 days he left that joband went into Idaho. In July 1936 his application for a job withthe Sunshine Mining Company at Kellogg, Idaho, was rejected onthe ground that the doctor's examination revealed that he was af-flicted with silicosis.In October 1936 he was employed as a minerby a lessor in the Bisbee district.He worked continuously for thelessor until April 1937 when he was injured.He returned to workfor the lessor for a few days and then was laid off.He is of theopinion that he is physically able to do the work required of a miner.substantially equivalent employment.For the reasons set forth inour discussion of Hargus, we find that Edge has not secured regularand substantially equivalent employment.Henry Waters,a member of the Union, was first employed by therespondent in 1927.He worked intermittently for the respondentuntil he was laid off in 1931 because of a reduction in force. InJanuary 1934 he was reemployed by the respondent and workedsteadily until he went out on strike on June 10, 1935.At the timeof the strike he was employed as a miner earning $5 per day.Heserved on the picket line.He did not apply for a job with therespondent until December 1936 because he knew of other men in aposition similar to his whose applications had been rejected by therespondent.In December 1936, however, he asked Bateman for ajob.Bateman replied that he could not do anything for him andsaid; '"You just as well go to a union camp." . That was' the last time.:.:that he applied for a job. with the respondent,,. PHELPS DODGE4CORPORATION595The respondent moved to dismiss the complaint as to Waterson the ground that he was unemployable.The record nowhere dis-closes thatWaters' alleged disability was the reason for the respond-ent'sfailure to reinstate him, or indeed, that the respondent waseven aware of this alleged disability prior to the hearing.Upon the basis of all the evidence, we find that the respondentdenied reinstatement toWaters because he struck and engaged inconcerted activities in behalf of the Union.Since he went out on strike on June 10, 1935, Waters has had noemployment other than relief work.He endeavored to get a job atthe Shattuck Denn Mining Company in 1937 but was rejected on theground that he was afflicted with silicosis.Waters is of the opinionthat his physical condition would not permit him to work at an insidejob at mining.We find' that Waters has not secured regular and substantiallyequivalent employment.Grover Cornett,a member of the Union, was employed by the re-spondent in 1929 and was laid off in 1930 when its force was reduced.He was reemployed by the respondent on June 7, 1935, to commencework on June 10, 1935. Instead of going to work on June 10, however,he went out on strike. Since he had been hired to. commence workon June 10, we find that he was an employee of the respondent on thatdate.The fact that he joined in the strike instead of going to workcan have no effect on his statusas anemployee.His employment cardlists him as being hired to fill the job of a.mucker.He frequentlyserved on the picket line until about a week before the strike ceased.About a week after the strike was over he asked Bateman for a joband was told there was no chance at' all of his getting his job back.Apparently that is the only occasion upon which he sought employ-ment from the respondent..Upon the basis of all the evidence, we find that the respondent hasdiscriminated with respect to the hire of Cornett because he engagedin concerted activities in behalf of the Union.At the time of the hearing he was employeed as a tool nipper atthe Shattuck Denn Mining Company and was earning $5.48 per day.He obtained that job in May 1936 and has worked there continuouslysince that time.Priot,to obtaining'that job he had no employmentother than relief work since June 1935.The respondentclaimsthat Cornett has secured regular and sub-stantially equivalent employment.For thereasons setforth in ourdiscussion of Hargus, we find that Cornett has not secured regularand substantially equivalent employment.Leonard Guess,a member of the Union, was employed by the Cal-umet & Arizona Mining Company for 41/2 years priorto its mergerwith the respondent.After the merger he was transferred to the pay 596DECISIONS OF NATIONAL -LABOR RELATIONS BOARDroll of the respondent and- continued to-work steadily thereafter untilJanuary 14, 1935.At the time he ceased to be in the employ of therespondent he was listed as a motorman on his employment record.He left the employ of the respondent to go into the restaurant businesswhich, however, failed after about a month.He did not serve on thepicket line during the course of the strike.The first time that heapplied for a job with the respondent thereafter was about 2 weeksafter the strike ceased.He spoke to Bateman on this occasion andBateman told him that he would have to "look it up" and advisedGuess to return at a later date.Four days later he reappeared andBateman told him that he could do nothing for him because, in thewords of Guess, he did not "incorporate with the company" when hehad worked with them. Bateman did not enlarge upon the meaning ofthis statement, but Guess stated that he had a good idea of whatBateman was referring to.In the absence of evidence that the respondent refused to hire Guessbecause of his union affiliation, we find that the refusal was for otherreasons.Vernon Dell Curtis,a member of the Union, was employed by theCalumet & Arizona Mining Company for 4 years prior to the merger.After the merger he was transferred to the pay roll of the respondentand worked there continuously until June 15, 1934.At the time hewas discharged he was working as a motor swamper. There is a nota-tion on his employment record that he is a good motor swamper andmucker.About a month after he ceased to work for the respondent hesought to be reemployed but was unsuccessful.He was on the picketline all during the strike. In October or November 1935 he askedBateman for a job and was told "There's no chance of the likes ofyou to get a foothold in this camp again." In the summer of 1936he met Bateman in a public recreation parlor in Lowell and asked himconcerning a job.Bateman responded "In 300 years we will give youfellows a job again."Upon the basis of all the evidence we find that the respondenthas discriminated with respect to the hire of V. D. Curtis becausehe engaged in concerted activities in behalf of the Union.Other than relief work, Curtis had only temporary jobs untilhe was employed by the Shattuck Denn Mining Company on January13, 1937.At the time of the hearing he was still employed withthe Shattuck Denn Mining Company and was working as a powder-man, earning $5.48 per day.The respondent claims that Curtis has obtained regular and sub-stantially equivalent employment.For the reasons set forth in ourdiscussion of Hargus, we find that V. D. Curtis has not securedregular and substantially equivalent employment. PHELPS DODGE CORPORATION597Richard Johnsonhas never been employed by the respondent.Hetestified as follows :Q. Have you ever applied for work at Phelps Dodge Cor-poration?A. Yes, sir.Q.When?A. In the months of January, February, and March. Justafter the strike.Q. That would be 1936?A. '36.Q. Any members of your family formerly employed by thePhelps Dodge Corporation?A. Yes, father and brother.Q. To whom did you apply for work?A. Mr. Bateman.Q.When was the first time you spoke to him?A. In January.Q.What did he say?A. He said, Well,my fatherand brother weren't in very goodstanding with the company and that there wouldn't be nochance.Although Johnsonpersisted in his efforts to obtain a job withthe respondent he was not successful.The recordfails to disclosewhy Johnson's father and brother were in the bad graces of the re-spondent if in fact they were.Althoughthere is a Merrell Johnsonwho is a complainant in these proceedings there is no showing thathe is related to Richard Johnson.Since there is no evidence that Richard Johnson was in fact deniedemployment because of his union activities or because of the unionactivities of his father andbrotherwe find that Richard Johnsonwas not discriminated against in regard to hire or tenure of em-ployment within the meaningof the Act.On the basis of all the evidence we findthat by itsrefusal to rein-state or reemploy Edgar Lewis Hargus,John Henry Key, GeorgeEdward Frazee,Edward Bowden,Paul Amaro, Wilfred Davis Mor-tenson,AnsonPerryWindsor, EmeryAdelbertCurtis,Tom Abedin,Joe Henry Dunkerson,Grover D. Windsor,Martin Vaclav, Mon-tague Reed,Milton Wynn,Alexander Kalastro,William Henry Bige-low,WilliamWindsor, Ellis Meran Scales, Frank Erkkila, LukeSertich, Merrell Ernest Johnson,George Gerhardt,William Graham,William EdwardSharp,Lester F.Bethel, Michael Mihelich,Pete D.283030-41-vol. 19-39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDCaretto, P. C. Lytle, Jesse Edge, Frank Peterson,Ben J.Stringer,George C. Rohrer, Clyde Bigelow, J. M. Morris,H. D. Edge, HenryWaters, Vernon Dell Curtis,Grover Cornett,Herschel J. Montgom-ery, and William Daugherty,the respondent has discriminated withrespect to their hire and tenure of employment,thereby discouragingmembership in the Union and interfering with, restraining, andcoercing its employees in the exercise of their rights guaranteed inSection 7 of the Act.We find that the respondent has not discriminated against WilliamDay, Levi Crandall,Richard Johnson, John Patrick Foley, andLeonard Guess in regard to hire and tenure of employment withinthe meaning of Section 8 (3) of the Act, and the allegations in thecomplaint with respect to them will,therefore,be dismissed..IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of -the respondent set forth in SectionIII above,occurring inconnection.with the operations of the respond-ent described in Section I above, have a close, intimate,and sub-stantial relation to trade, traffic,and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDY.Having found that the respondent has engaged in unfair.laborpractices,we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of - theAct and to' restore as nearly as possible the condition which existed,prior to-the commission of the unfair labor practices.We have found that the respondent has discriminated in regard tothe hire and tenure of employment of certain individuals namedabove.In accordance with our usual practice we shall order the,reinstatement or the reemployment of such individuals.The re-spondent contends that the Board lacks power to order the reinstate-ment of any striker who has obtained other regular and substantiallyequivalent employment.We have found above that none of thestrikers discriminated against has obtained other regular and sub-stantially equivalent employment within the meaning of the Act.Nevertheless,even if any striker had obtained such employment wewould, for the reasons set forth inMatter of Eagle-Picker Miningand Smelting Company, a corporation, and Eagle-Picher Lead Com-pany, a corporationandInternational Union o l Mine, Mill and SmelterWorkers, Locals Nos. 15,17,107, 108, and 111,still order his reinstate-ment by the respondent.36The respondent also contends that the80 16 N.L. R. B. 727. PHELPSDODGE ..CORPORATION599Board lacks power to reinstate or require the employment of indi-viduals who were not employees within the meaning of the Act atthe time the discrimination against them occurred.We do. not agreewith this contention.For the reasons set forth inMatter of Waum=beeMillsandUnited TextileWorkers of America,we are of theopinion that the Board is empowered under Section 10 (c) of the Actto require the employment with back pay of individuals who werenot employees of the respondent but who were discriminatorily deniedemployment contrary to Section 8 (3) of the Act.37The respondent urges that the reinstatement of the above-mentionedpersons would lead to or tend to lead to a labor dispute. Five of therespondent's employees testified to the effect that they would refuseto work with any man who was on the picket line. At the hearingcounselfor the respondent and counsel for the Board entered intothe following oral stipulation :... for the purpose of avoiding more or less repetition of testi-mony, that we [respondent] would proceed, if necessary, to puton testimony of some seven or eight hundred men now employedby the Phelps Dodge Corporation substantially to the effect ofthe testimony given by the witnesses called since the noon recess[5witnesses referred to above].That would be to the generaleffect that they do not want to work with these men who went outon the strike in June 1935, or were on the picket line, because ofthe abuse, threats, and general ill feeling that was engendered atthat time, and because they do not feel it either safe or desirableto work with them in the occupations in which they were engaged.In some casesfor the further reason that they do not feel thatthey would be able to cooperate with them on the job, obtain thenecessarycooperation which is required underground where menare working together; and further, that that expresses the atti-tude generally of the men in the employ of the Phelps DodgeCorporation at the present time, that they have not requested themanagement to reinstate any of these men or employ them, andare not desirous that they do be employed.We cannot but consider the difficulties of adjustment envisagedin the foregoing testimony as conjectural and insubstantial, especiallyin view of the lapse of time since the strike.However, even assuming0'. S&6Matter of Waumbee Mills; Inc.andUnited Tex=tileWorkers of America,15 N. L.R. -B. 87,where we held an order, requiring the employment with back pay of personswho were not employees of the, respondent but who were discriminatorily denied employ-ment by the respondent within the meaning of Section 8(3) of the Act,to be within theauthority granted to the Board by Section 10 (c) of the Act which expressly permits theBoard to require upon a finding of unfair labor practices"such affirmative action.as will effectuate the policies of the Act." 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the asserted resentment of non-strikers towards strikers andpicketers persists, the effectuation of the policies of the Act patentlyrequired the restoration of the strikers and picketers to theirstatus quobefore the discrimination against them.The respondent contends that Clyde Bigelow, H. D. Edge, and J. M.Morris should not be reinstated, because. they are unemployable.Thisposition is predicated upon evidence adduced at the hearing that they,were rejected for jobs at other mining companies on the ground thatthey could not pass the physical examination.Their failure to pass.physical examinations to which they were subjected by other miningcompanies obviously does not establish that they could not satisfac-torily meet the respondent's physical requirements.Accordingly, wesee no valid reason for refusing, in the exercise of our discretion, torestore them to theirstatus quobefore the unlawful discriminationagainst them.We shall therefore order the respondent to offer to all the above-mentioned persons, except Henry Waters '311 immediate and full rein-statement to their former or substantially equivalent positions 39 with-out prejudice to their seniority or other rights and privileges.Such reinstatement shall be effected in the following manner : Allemployees hired after August 9, 1935,40 shall, if necessary to provideemployment to the persons to be offered reinstatement, be dismissed.If thereupon, by reason of a reduction'of force since the date of thehearing 41 there is not sufficient employment immediately available forthe remaining employees, including those to be offered reinstatement;all available positions shall be distributed among such remaining em-ployees in accordance with the respondent's usual method of reducingits force, without discrimination against any employee because of hisunion affiliation or activities, following a system of seniority to suchextent as has heretofore been applied in the conduct of the respondent'sbusiness.Those employees remaining after such distribution forwhom no employment is immediately available shall be placed upon apreferential list prepared in accordance with the principles set forthin the previous sentence, and shall thereafter, in accordance with suchlist, be offered employment in their former or substantially equivalentpositions, as such employment becomes available and before otherpersons are hired for such work.°Henry Waters did not desire reinstatement because of his physical condition.as Vernon Dell Curtis and William Daugherty were not working for the respondent onJune 10, 1935, the date of the strike,but each had worked for the respondent in the past.Our Order directs their reinstatement to the positions last held or to a substantiallyequivalent position.40The strikers made their first mass application for reinstatement on that. date.Withrespect to Vernon Dell Curtis and William Daugherty,the date governing the dismissalsto be effected will be the date from which their respective awards of back pay runs, whichis discussedinfra.a The figures furnished by the respondent show that there was no reduction of forceprior to the date of the hearing. PHELPS DODGE CORPORATION601We shall order the respondent to make the above-named persons,with the exception of Henry Waters, Vernon Dell. Curtis, GroverCornett, and William Daugherty, whole for any loss of pay they havesuffered by reason of the respondent's discriminatory failure to hirethem by January 1, 1936,42 by payment to each of them of a sum equalto the amount he normally would have earned as wages from Jan-uary 1, 1936, to the date of the offer of reinstatement, less his netearnings 43 during said period, deducting, however, from the amountotherwise due to each of the said employees, monies received by saidemployee during said period for work performed upon Federal, State,county,municipal or other work-relief projects, and pay over theamount, so deducted, to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said relief projects.44With respect to Henry Waters, we have found that he was afflictedwith defective lungs to such an extent as to prevent his employmentunderground.The record simply establishes this condition as existingin 1937. In view of the vagueness of the date we shall presume thatWaters' physical condition rendered him unfit for underground workon January 1, 1937.We shall order the respondent to make him wholefor any loss of pay which he suffered by reason of the respondent'sdiscriminatory failure to reinstate him by January 1, 1936, by paymentto him of a sum equal to the amount he normally would have earnedas wages from January 1, 1936 to January 1, 1937, less his net earningsand with similar deductions as described in the preceding paragraph.With respect to Vernon Dell Curtis and Grover Cornett, we shallorder their back pay computed from January 1, 1936 45 to the date ofthe offer of reinstatement but to exclude the period from March 16,1938, the date of the Trial Examiner's Intermediate Report in which43 Since it is impossible to ascertain the order in which the respondent would have rein-stated the strikers if it had not discriminated against them,we shall fix a date markingthe end of a period within which the respondent could reasonably have put all of themback to work.As we have found the evidence discloses that between August 9, 1935, andJanuary 1,1936, the respondent hired approximately 156 persons.Of this group approxi-mately 116 were muckers and 40 were miners.By January 1, 1936, therefore,the respond-ent could have returned to work all of the strikers whom it discriminatorily failed toreinstate.Accordingly,back pay will be allowed from that date.43 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local V590, 8 N. L. R. B. 440.Moniesreceived for work performed upon Federal, State,county, municipal,or other work-reliefprojects are not considered as earnings, but, as provided below in the Order, shall bededucted from the sum due the employee,and the amount thereof shall be paid over to theappropriate fiscal agency of the Federal,State, county,municipal,or other government orgovernments which supplied the funds for said work-relief projects.44Republic Steel Corporation v. National Labor Relations Board and Steel Workers Or-ganizing Committee,107 F.(2d) 472(C. C. A. 3),decidedNovember 8, 1939).45 Each of these men had made individual application for reinstatement prior to thatdate.See Section III B,supra. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDlie recommended dismissal of the complaint as to these two persons,to the date of the order herein.This is in accordance with our rule"that the respondent could not have been expected to offer jobs topersons after it received the Intermediate Report recommending thedismissal of the complaint as to these persons.46With respect to William Daugherty, in view of the fact that hewas not working for the respondent at the time of the strike we shallorder the respondent to make him whole for any loss of pay whichhe suffered by reason of the respondent's discriminatory failure to hirehim by January 30, 1937,47 by payment to him of a suns equal to theamount he normally would have earned as wages from that date to.the date of the offer of reinstatement as computed above.We shallalso order his back pay to" exclude the period from March 16, 1938, tothe date of the order herein for the same reason as set forth above inthe cases of V. D. Curtis and Cornett.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.International Union of Mine, Mill and Smelter Workers LocalNo. 30 is a labor organization within the meaning of Section 2 (5)of the Act.2.By discriminating in regard to the hire and tenure of employmentof Edgar Lewis Hargus, John Henry Key, George Edward Frazee,Edward Bowden, Paul Amaro, Wilfred Davis Mortenson, Anson PerryWindsor, Emery Adelbert Curtis, Tom Abedin, Joe Henry Dunkerson,Grover D. Windsor, Martin Vaclav, Montague Reed, Milton Wynn,Alexander Kalastro, William Henry Bigelow, William Windsor, EllisMeran Scales, Frank Erkkila, Luke Sertich, Merrell Ernest Johnson,George Gerhardt, William Graham, William Edward Sharp, Lester F.Bethel,Michael Mihelich, Pete D. Caretto, P. C. Lytle, Jesse Edge,Frank Peterson, Ben H. Stringer, George C. Rohrer, Clyde Bigelow,J. Al. Morris, H. D. Edge, Henry Waters, Vernon Dell Curtis, GroverCornett,William Daugherty, and Herschel Montgomery, and therebydiscouraging membership in the Union, the respondent has engaged in46Matterof E. R. Ilafpelfinger Company, Inc.andUnitedWall PaperCrafts of NorthAmerica,Local No. 6,1N.L.R.B. 760;Matter of Kentucky Firebrick CompanyandUnited'Brick and Clay. Workers of America, LocalUnion No. 510,3 N. L. R.B. 455; orderenforced inNational Labor Relations Board v. Kentucky Firebrick Company,99 F (2d) 89(C. C. A. 6).41Daugherty made an individualapplication for employmenton January15, 1937.Therecord shows that 16 miners and 6 muckers whohad not theretoforeworked for the re-spondentwere hiredbetween January 15,1937,and January30, 1937.Accordingly, wewill awardDaughertyback pay from January 30,1937, by whichdate he could have beenreinstated if the respondent had not discriminated against him. PHELPS DODGE CORPORATION603and is engaging in unfair labor practices within the meaning of Sec-tion 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent 'has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.5.By. failing to employ William M. Day, Levi Crandall, RichardJohnson, John Patrick Foley, and Leonard Guess, the respondent hasnot engaged in unfair labor practices within the meaning of Section8 (3) of the Act.ORDERUpon the basis, of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Phelps Dodge Corporation, and its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Discouraging membership in International Union of Mine, Milland Smelter Workers Local No. 30, or any other labor organization ofits employees, by discriminating in regard to hire or tenure of employ-ment or any terms or conditions of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion as guaranteed in Section '7 of the National Labor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:.(a)Offer to the following persons immediate and full reinstate-ment to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges, dismissingif necessary all employees hired since the dates indicated, in the mannerset forth in the section entitled "Remedy," above, and place thosefor whom employment is not immediately available upon a - prefer-ential list and offer them employment as it becomes available, in themanner set forth in said section : Edgar Lewis Hargus, John HenryKey, George Edward Frazee, Edward Bowden, Paul Amaro, WilfredDavis Mortenson, Anson Perry Windsor, Emery A.delbert Curtis, Tom 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbedin, Joe Henry Dunkerson, Grover D. Windsor, Martin Vaclav,Montague Reed, Milton Wynn, Alexander Kalastro, William HenryBigelow, William Windsor, Ellis Meran Scales, Frank Erkkila, LukeSertich, Merrell Ernest Johnson, George Gerhardt, William Graham,William Edward Sharp, Lester F. Bethel, Michael Mihelich, Pete D.Caretto, P. C. Lytle, Jesse Edge, Frank Peterson, Ben H. Stringer,George C. Rohrer, Clyde Bigelow, J. M. Morris, H. D. Edge, VernonDell Curtis, Grover Cornett,William Daugherty, and HerschelMontgomery ;(b)Make whole Edgar Lewis Hargus, John Henry Key, GeorgeEdward Frazee, Edward Bowden, Paul Amaro, Wilfred Davis Mor-tenson, Anson Perry Windsor, Emery Adelbert Curtis, Tom Abedin,Joe Henry Dunkerson, Grover D. Windsor, Martin Vaclav, MontagueReed, Milton Wynn, Alexander Kalastro, William Henry Bigelow,William Windsor, Ellis Meran Scales, Frank Erkkila, Luke Sertich,Merrell Ernest Johnson, George Gerhardt, William Graham, Wil-liam Edward Sharp, Lester F. Bethel, Michael Mihelich, Pete D.Caretto, P. C. Lytle, Jesse Edge, Frank Peterson, Ben H. Stringer,George C. Rohrer, Clyde Bigelow, J. M. Morris, H. D. Edge, andHerschel Montgomery for any loss of pay they may have sufferedby reason of the respondent's discriminatory refusal to reinstate them,by payment to each of them of a sum of money equal to that whicheach would normally have earned as wages from January 1, 1936, tothe date of the offer of reinstatement or placement upon a preferentiallist, less the net earnings of each during said period; deducting, how-ever, from the amount otherwise due each of said employees, moniesreceived by said employees during said period for work performedupon Federal, State, county, municipal, or other work-relief projects,and pay over the amount, so deducted, to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(c)Make whole Henry Waters for any loss of pay he may havesuffered by reason of respondent's discriminatory refusal to reinstatehim, by payment to him of a sum of money equal to that which henormally would have earned as wages from January 1, 1936, to Jan-uary 1, 1937, less his net earnings during said period, deducting, how-ever, from the amount otherwise due him, monies received by himduring said period for work performed upon Federal, State, county,municipal, or other work-relief projects, and pay over the amount,so deducted, to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which sup-plied the funds for said work-relief projects;(d)Make whole Vernon' Dell Curtis and Grover Cornett for anyloss of pay they may have suffered by respondent's discriminatory PHELPS DODGE CORPORATION605refusal to reinstate them,by payment to each of them of a sum ofmoney equal tothatwhich each would normally have earned as wagesfrom January 1, 1936, to March 16, 1938,and from the date of theservice of this Order to the date of offer of reinstatement or place-ment upon a preferential list, less the net earnings of each during thesaid periods,deducting,however, from the amount otherwise due toeach of said employees,monies received by said employees during saidperiods for work performed upon Federal,State,county, municipal,or other work-relief projects,and pay over the amount,so deducted,to the appropriate fiscal agency of the Federal,State, county,munic-ipal,or other government or governmentswhichsupplied the fundsfor saidwork-relief projects;(e)Make wholeWilliamDaugherty for any loss of pay he mayhave suffered by respondent's discriminatory refusal to reinstate him,by payment to him of a sum of money equal to that he would lior-mally have earned as wages from January 15,1937,toMarch 16, 1938,and from the date of the service of this Order to the date of rein-statement or placement upon a preferential list, less his net earningsduring said periods;deducting,however, from the amount otherwisqdue him, monies received by him during said periods for work per-formed upon Federal,State, county,municipal,or other work-reliefprojects, and pay over the amount, so deducted, to the appropriatefiscal agency of the Federal,State, county, municipal, or other gov-ernment or governments which supplied the funds for said work-relief projects;(f)Post immediately in conspicuous places throughout its minesat Bisbee,Arizona,and maintain for a period of at least sixty (60)consecutive days notices stating that the respondent will cease and.desist in the manner set forth in 1 (a)and (b) ;that it will take theaffirmative action in 2 (a), (b), (c), (d), and(e) of this Order; andthat the respondent's employees are free to become or remain mem-bers of International,Union of Mine,Mill and Smelter Workers LocalNo. 30,and that the respondent will not discriminate against anyemployee because of membership or activity in that organization;(g)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10)days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint,as amended, be, and ithereby is, dismissed in so far as it alleges that the respondent dis-criminated in regard to the hire and tenure of employment of WilliamM. Day,LeviCrandall,Richard Johnson,John PatrickFoley, andLeonard Guess.